Exhibit 10.1

 





[g219041kc01i001.jpg]

 

[g219041kc01i002.gif]

 

 

 

CREDIT AGREEMENT

Dated as of February 16, 2007

among

ADOBE SYSTEMS INCORPORATED,

and

CERTAIN SUBSIDIARIES

as Borrowers,

BNP PARIBAS,
KEYBANK NATIONAL ASSOCIATION, and
UBS LOAN FINANCE LLC
as Co-Documentation Agents,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,
and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN SECURITIES INC.,
as
Joint Lead Arrangers and
Joint Book Managers

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

24

1.03

 

Accounting Terms

 

25

1.04

 

Rounding

 

25

1.05

 

Exchange Rates; Currency Equivalents

 

26

1.06

 

Additional Alternative Currencies

 

26

1.07

 

Change of Currency

 

27

1.08

 

Times of Day

 

27

1.09

 

Approved Holding Company

 

27

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

27

 

 

 

 

 

2.01

 

Committed Loans

 

27

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

28

2.03

 

Bid Loans

 

30

2.04

 

[Reserved]

 

33

2.05

 

Swing Line Loans

 

33

2.06

 

Prepayments

 

36

2.07

 

Termination or Reduction of Commitments

 

37

2.08

 

Repayment of Loans

 

37

2.09

 

Interest

 

38

2.10

 

Fees

 

38

2.11

 

Computation of Interest and Fees

 

39

2.12

 

Evidence of Debt

 

39

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

40

2.14

 

Sharing of Payments by Lenders

 

42

2.15

 

Designated Borrowers

 

42

2.16

 

Extension of Maturity Date

 

44

2.17

 

Increase in Commitments

 

45

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

46

 

 

 

 

 

3.01

 

Taxes

 

46

3.02

 

Illegality

 

48

3.03

 

Inability to Determine Rates

 

49

3.04

 

Increased Costs

 

49

3.05

 

Compensation for Losses

 

51

3.06

 

Mitigation Obligations; Replacement of Lenders

 

51

3.07

 

Survival

 

52

 

i


--------------------------------------------------------------------------------


 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

52

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

52

4.02

 

Conditions to all Credit Extensions

 

53

 

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

54

5.02

 

Authorization; No Contravention

 

55

5.03

 

Governmental Authorization; Other Consents

 

55

5.04

 

Binding Effect

 

55

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

55

5.06

 

Litigation

 

56

5.07

 

No Default

 

56

5.08

 

Ownership of Property; Liens

 

56

5.09

 

Environmental Compliance

 

57

5.10

 

Insurance

 

57

5.11

 

Taxes

 

57

5.12

 

ERISA Compliance

 

57

5.13

 

Subsidiaries; Equity Interests

 

58

5.14

 

Margin Regulations; Investment Company Act

 

58

5.15

 

Disclosure

 

58

5.16

 

Compliance with Laws

 

59

5.17

 

Taxpayer Identification Number; Other Identifying Information

 

59

5.18

 

Intellectual Property; Licenses, Etc.

 

59

5.19

 

Representations as to Foreign Obligors

 

59

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

60

 

 

 

 

 

6.01

 

Financial Statements

 

60

6.02

 

Certificates; Other Information

 

61

6.03

 

Notices

 

63

6.04

 

Payment of Obligations

 

63

6.05

 

Preservation of Existence, Etc.

 

64

6.06

 

Maintenance of Properties

 

64

6.07

 

Maintenance of Insurance

 

64

6.08

 

Compliance with Laws

 

64

6.09

 

Books and Records

 

64

6.10

 

Inspection Rights

 

64

6.11

 

Use of Proceeds

 

65

6.12

 

Approvals and Authorizations

 

65

6.13

 

Additional Guarantors

 

65

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VII. NEGATIVE COVENANTS

 

65

 

 

 

 

 

7.01

 

Liens

 

65

7.02

 

Priority Debt

 

67

7.03

 

Fundamental Changes; Acquisitions

 

67

7.04

 

Dispositions

 

68

7.05

 

Restricted Payments

 

69

7.06

 

Change in Nature of Business

 

69

7.07

 

Transactions with Affiliates

 

69

7.08

 

Burdensome Agreements

 

70

7.09

 

Use of Proceeds

 

70

7.10

 

Consolidated Leverage Ratio

 

70

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

70

 

 

 

 

 

8.01

 

Events of Default

 

70

8.02

 

Remedies Upon Event of Default

 

72

8.03

 

Application of Funds

 

73

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

73

 

 

 

9.01

 

Appointment and Authority

 

73

9.02

 

Rights as a Lender

 

73

9.03

 

Exculpatory Provisions

 

74

9.04

 

Reliance by Administrative Agent

 

74

9.05

 

Delegation of Duties

 

75

9.06

 

Resignation of Administrative Agent

 

75

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

76

9.08

 

No Other Duties, Etc.

 

76

9.09

 

Administrative Agent May File Proofs of Claim

 

76

9.10

 

Guaranty Matters

 

77

 

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

77

 

 

 

10.01

 

Amendments, Etc.

 

77

10.02

 

Notices; Effectiveness; Electronic Communication

 

78

10.03

 

No Waiver; Cumulative Remedies

 

80

10.04

 

Expenses; Indemnity; Damage Waiver

 

80

10.05

 

Payments Set Aside

 

82

10.06

 

Successors and Assigns

 

83

10.07

 

Treatment of Certain Information; Confidentiality

 

86

10.08

 

Right of Setoff

 

87

10.09

 

Interest Rate Limitation

 

87

10.10

 

Counterparts; Integration; Effectiveness

 

88

10.11

 

Survival of Representations and Warranties

 

88

10.12

 

Severability

 

88

10.13

 

Replacement of Lenders

 

88

 

iii


--------------------------------------------------------------------------------


 

10.14

 

Governing Law; Jurisdiction; Etc.

 

89

10.15

 

Waiver of Jury Trial

 

90

10.16

 

California Judicial Reference

 

90

10.17

 

No Advisory or Fiduciary Responsibility

 

91

10.18

 

USA PATRIOT Act Notice

 

91

10.19

 

Time of the Essence

 

91

10.20

 

Judgment Currency

 

92

 

 

 

 

 

SIGNATURES

 

S-1

 

iv


--------------------------------------------------------------------------------


SCHEDULES

1.01(m)

 

Mandatory Cost Formulae

1.01(s)

 

Subsidiary Guarantors

2.01

 

Commitments and Applicable Percentages

5.05

 

Supplement to Interim Financial Statements

5.06

 

Litigation

5.09

 

Environmental Matters

5.13

 

Subsidiaries

5.17

 

Foreign Subsidiary Identification

5.18

 

Intellectual Property Matters

7.01

 

Existing Liens

7.02

 

Existing Priority Debt

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

 

A

 

Committed Loan Notice

B-1

 

Bid Request

B-2

 

Competitive Bid

C

 

Swing Line Loan Notice

D

 

Note

E

 

Compliance Certificate

F

 

Assignment and Assumption

G

 

Company Guaranty

H

 

Subsidiary Guaranty

I

 

Designated Borrower Request and Assumption Agreement

J

 

Designated Borrower Notice

K

 

Opinion Matters

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT (“Agreement”) is entered into as of February 16, 2007,
among ADOBE SYSTEMS INCORPORATED, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.15 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01                        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acquired Entity” means (a) any Person that becomes a Subsidiary of the Company
as a result of an Acquisition or (b) any business entity or division thereof,
all or substantially all of the assets and business of which are acquired by a
Subsidiary of the Company pursuant to an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Company has, or with the exercise of reasonable care
and diligence would have, actual knowledge of such information or event.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

1


--------------------------------------------------------------------------------


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adobe VC Partnerships” means Adobe Ventures, L.P., Adobe Ventures II, L.P.,
Adobe Ventures III, L.P., Adobe Ventures IV, L.P. and any other venture capital
partnership in which all of the limited partners are the Company, its
Subsidiaries, its Affiliates or employees of the Company or its Subsidiaries,
provided, that at the time a venture capital investment is made in any Person,
such Person either operates or is expected to operate in an industry related to
the business operations of the Company or its Subsidiaries (including Persons
which possess or may possess technologies, sales and services capabilities,
operations or content related to any product of the Company or its Subsidiaries)
or has been identified by the Company as a candidate for a strategic
relationship with the Company or its Subsidiaries.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Reserve” means, at any time, the Dollar amount equal to 5%
of the Outstanding Amount of Committed Loans denominated in Alternative
Currencies at such time.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $500,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial

2


--------------------------------------------------------------------------------


Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
4.01(a) or Section 6.02(a)(i), provided, however, if at any time there exists
any Debt Rating, then the Applicable Rate shall be based upon such Debt Rating
or such Consolidated Leverage Ratio, whichever yields the lower rate, as set
forth below:

Applicable Rate

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Consolidated
Leverage Ratio

 

Eurocurrency
Rate

 

Facility
Fee

 

1

 

A/A2 or better

 

Less than 1.00

 

0.20

%

0.05

%

2

 

A-/A3

 

Greater than or
equal to 1.00 and
less than 1.50

 

0.24

%

0.06

%

3

 

BBB+/Baa1

 

Greater than or
equal to 1.50 and
less than 2.00

 

0.32

%

0.08

%

4

 

BBB/Baa2

 

Greater than or
equal to 2.00 and
less than 2.50

 

0.40

%

0.10

%

5

 

BBB-/Baa3 or
worse

 

Greater than or
equal to 2.50

 

0.475

%

0.15

%

 

Where:

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply. 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Company to the Administrative Agent of
notice thereof pursuant to Section 6.03(f) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. 

3


--------------------------------------------------------------------------------


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a)(i); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section (and no Debt Ratings exist),
then Pricing Level 5 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered; provided,
further, that if a Compliance Certificate is not delivered when due in
accordance with such Section and Debt Ratings do exist, then the Pricing Level
shall be determined in accordance with such Debt Ratings.  The Applicable Rate
in effect from the Closing Date through the date the Compliance Certificate in
respect of the fiscal quarter ending March 1, 2007 is delivered or required to
be delivered shall be determined based upon Pricing Level 1.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.15.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Holding Company” means a corporation that is organized under the laws
of any political subdivision of the United States and as to which the Company is
a wholly-owned Subsidiary, the creation of which does not result in a Change of
Control (other than under clause (a) of such definition, solely by virtue of the
existence of such holding company, and not as a result of any change in the
make-up or constituency of the “persons” or “groups” (as defined therein)
entitled to vote for the board of directors of such holding company from those
entitled to vote for the board of directors of the Company immediately prior to
the creation of such holding company).

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacity as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with

4


--------------------------------------------------------------------------------


GAAP if such lease were accounted for as a capital lease, net of amounts owing
directly or indirectly to such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 1, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Loan Sublimit” means an amount equal to $500,000,000.  The Bid Loan
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

5


--------------------------------------------------------------------------------


“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(A)                                  IF SUCH DAY RELATES TO ANY INTEREST RATE
SETTINGS AS TO A EUROCURRENCY RATE LOAN DENOMINATED IN DOLLARS, ANY FUNDINGS,
DISBURSEMENTS, SETTLEMENTS AND PAYMENTS IN DOLLARS IN RESPECT OF ANY SUCH
EUROCURRENCY RATE LOAN, OR ANY OTHER DEALINGS IN DOLLARS TO BE CARRIED OUT
PURSUANT TO THIS AGREEMENT IN RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN, MEANS
ANY SUCH DAY ON WHICH DEALINGS IN DEPOSITS IN DOLLARS ARE CONDUCTED BY AND
BETWEEN BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET;


(B)                                 IF SUCH DAY RELATES TO ANY INTEREST RATE
SETTINGS AS TO A EUROCURRENCY RATE LOAN DENOMINATED IN EURO, ANY FUNDINGS,
DISBURSEMENTS, SETTLEMENTS AND PAYMENTS IN EURO IN RESPECT OF ANY SUCH
EUROCURRENCY RATE LOAN, OR ANY OTHER DEALINGS IN EURO TO BE CARRIED OUT PURSUANT
TO THIS AGREEMENT IN RESPECT OF ANY SUCH EUROCURRENCY RATE LOAN, MEANS A TARGET
DAY;


(C)                                  IF SUCH DAY RELATES TO ANY INTEREST RATE
SETTINGS AS TO A EUROCURRENCY RATE LOAN DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS OR EURO, MEANS ANY SUCH DAY ON WHICH DEALINGS IN DEPOSITS IN THE
RELEVANT CURRENCY ARE CONDUCTED BY AND BETWEEN BANKS IN THE LONDON OR OTHER
APPLICABLE OFFSHORE INTERBANK MARKET FOR SUCH CURRENCY; AND


(D)                                 IF SUCH DAY RELATES TO ANY FUNDINGS,
DISBURSEMENTS, SETTLEMENTS AND PAYMENTS IN A CURRENCY OTHER THAN DOLLARS OR EURO
IN RESPECT OF A EUROCURRENCY RATE LOAN DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS OR EURO, OR ANY OTHER DEALINGS IN ANY CURRENCY OTHER THAN DOLLARS OR
EURO TO BE CARRIED OUT PURSUANT TO THIS AGREEMENT IN RESPECT OF ANY SUCH
EUROCURRENCY RATE LOAN (OTHER THAN ANY INTEREST RATE SETTINGS), MEANS ANY SUCH
DAY ON WHICH BANKS ARE OPEN FOR FOREIGN EXCHANGE BUSINESS IN THE PRINCIPAL
FINANCIAL CENTER OF THE COUNTRY OF SUCH CURRENCY.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:


(A)                                  ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, BUT
EXCLUDING ANY EMPLOYEE BENEFIT PLAN OF SUCH PERSON OR ITS SUBSIDIARIES, AND ANY
PERSON OR ENTITY ACTING IN ITS CAPACITY AS TRUSTEE, AGENT OR OTHER FIDUCIARY OR
ADMINISTRATOR OF ANY SUCH PLAN), BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULES 13D-3 AND 13D-5 UNDER THE SECURITIES EXCHANGE ACT OF 1934, EXCEPT THAT A
PERSON OR GROUP SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL

6


--------------------------------------------------------------------------------



SECURITIES THAT SUCH PERSON OR GROUP HAS THE RIGHT TO ACQUIRE (SUCH RIGHT, AN
“OPTION RIGHT”), WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE
PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF 25% OR MORE OF THE EQUITY
SECURITIES OF THE COMPANY ENTITLED TO VOTE FOR MEMBERS OF THE BOARD OF DIRECTORS
OR EQUIVALENT GOVERNING BODY OF THE COMPANY ON A FULLY-DILUTED BASIS (AND TAKING
INTO ACCOUNT ALL SUCH SECURITIES THAT SUCH PERSON OR GROUP HAS THE RIGHT TO
ACQUIRE PURSUANT TO ANY OPTION RIGHT);


(B)                                 DURING ANY PERIOD OF 24 CONSECUTIVE MONTHS,
A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OR OTHER EQUIVALENT
GOVERNING BODY OF THE COMPANY CEASE TO BE COMPOSED OF INDIVIDUALS (I) WHO WERE
MEMBERS OF THAT BOARD OR EQUIVALENT GOVERNING BODY ON THE FIRST DAY OF SUCH
PERIOD, (II) WHOSE ELECTION OR NOMINATION TO THAT BOARD OR EQUIVALENT GOVERNING
BODY WAS APPROVED BY INDIVIDUALS REFERRED TO IN CLAUSE (I) ABOVE CONSTITUTING AT
THE TIME OF SUCH ELECTION OR NOMINATION AT LEAST A MAJORITY OF THAT BOARD OR
EQUIVALENT GOVERNING BODY OR (III) WHOSE ELECTION OR NOMINATION TO THAT BOARD OR
OTHER EQUIVALENT GOVERNING BODY WAS APPROVED BY INDIVIDUALS REFERRED TO IN
CLAUSES (I) AND (II) ABOVE CONSTITUTING AT THE TIME OF SUCH ELECTION OR
NOMINATION AT LEAST A MAJORITY OF THAT BOARD OR EQUIVALENT GOVERNING BODY
(EXCLUDING, IN THE CASE OF BOTH CLAUSE (II) AND CLAUSE (III), ANY INDIVIDUAL
WHOSE INITIAL NOMINATION FOR, OR ASSUMPTION OF OFFICE AS, A MEMBER OF THAT BOARD
OR EQUIVALENT GOVERNING BODY OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS FOR THE ELECTION OR REMOVAL OF ONE OR MORE
DIRECTORS BY ANY PERSON OR GROUP OTHER THAN A SOLICITATION FOR THE ELECTION OF
ONE OR MORE DIRECTORS BY OR ON BEHALF OF THE BOARD OF DIRECTORS); OR


(C)                                  ANY PERSON OR TWO OR MORE PERSONS ACTING IN
CONCERT SHALL HAVE ACQUIRED BY CONTRACT OR OTHERWISE, OR SHALL HAVE ENTERED INTO
A CONTRACT OR ARRANGEMENT THAT, UPON CONSUMMATION THEREOF, WILL RESULT IN ITS OR
THEIR ACQUISITION OF THE POWER TO EXERCISE, DIRECTLY OR INDIRECTLY, A
CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF THE COMPANY, OR CONTROL
OVER THE EQUITY SECURITIES OF THE COMPANY ENTITLED TO VOTE FOR MEMBERS OF THE
BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF THE COMPANY ON A
FULLY-DILUTED BASIS (AND TAKING INTO ACCOUNT ALL SUCH SECURITIES THAT SUCH
PERSON OR GROUP HAS THE RIGHT TO ACQUIRE PURSUANT TO ANY OPTION RIGHT)
REPRESENTING 25% OR MORE OF THE COMBINED VOTING POWER OF SUCH SECURITIES.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, and (b) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

7


--------------------------------------------------------------------------------


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit G.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) expenses of the Company and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, that solely for the purpose of the computations of the
Consolidated Leverage Ratio, if there has occurred an Acquisition during the
relevant period, Consolidated EBITDA shall be calculated, at the option of the
Company on a pro forma basis in accordance with the SEC pro forma reporting
rules under the Exchange Act, as if such Acquisition occurred on the first day
of the applicable period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the

8


--------------------------------------------------------------------------------


Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Company and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP, and
(c) the portion of rent expense of the Company and its Subsidiaries with respect
to such period constituting Synthetic Lease Obligations to the extent such
expenses would be treated as interest if such leases were capital leases under
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
on that date minus the Intangible Assets of the Company and its Subsidiaries on
that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing of Loans. 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

9


--------------------------------------------------------------------------------


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, or participations in Swing Line Loans required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.15.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

“Designated Borrower Sublimit” means, in respect of all Designated Borrowers
that are Foreign Subsidiaries, together, an aggregate amount equal to the lesser
of the Aggregate Commitments and $500,000,000.  The Designated Borrower Sublimit
is part of, and not in addition to, the Aggregate Commitments.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

10


--------------------------------------------------------------------------------


“Eligible Captive Insurance Subsidiary” means a corporation that is a
wholly-owned Subsidiary, duly organized and existing under the law of any state
of the United States or the laws of Ireland, Bermuda, Cayman Islands or the
British Virgin Islands, the activities of which are limited by such Subsidiary’s
Organization Documents those necessary to providing casualty or “all-risk”
property insurance coverage solely to the Company and its Subsidiaries; provided
(i) such Subsidiary at all times maintains adequate capital and solvency (as
specified by law applicable to insurance providers organized under the law of
such Subsidiary’s jurisdiction of organization), (ii) such Subsidiary is at all
times duly licensed as an insurer under such law, and (iii) neither the Company
nor any of its Subsidiaries shall at any time Guarantee any portion of such
insurance coverage.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

11


--------------------------------------------------------------------------------


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurocurrency Rate =

 

Eurocurrency Base Rate

 

 

1.00 — Eurocurrency Reserve
Percentage

 

Where,

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same-Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America (or the applicable Bid
Loan Lender, as the case may

12


--------------------------------------------------------------------------------


be) and with a term equivalent to such Interest Period would be offered by Bank
of America’s London Branch (or other Bank of America branch or Affiliate) to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Committed Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate.  Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Alternative Currency.  All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Committed
Loans.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurodollar Margin Bid Loan.

“Eurodollar Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located
and (c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending

13


--------------------------------------------------------------------------------


Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a). 
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with the last
paragraph of Section 3.01(e).

“Exempt Acquisitions” means (i) an Acquisition of a Person that is subject to
periodic reporting obligations under the Securities Exchange Act of 1934, and
(ii) an Acquisition of a Person the total consideration of which (including cash
and non-cash consideration and the assumption of debt and other liabilities)
does not exceed $750 million.

“Existing Maturity Date” has the meaning specified in Section 2.16(a).

“Existing Synthetic Leases” means those leases relating to Synthetic Lease
Obligations (a) entered into on or about September 26, 2001 by and between the
Company (as lessee) and Selco Service Corporation (as lessor), as amended, and
(b) evidenced by that certain Second Amended and Restated Master Lease of Land
and Improvements entered into as of August 11, 2004, by and between SMBC Leasing
and Finance, Inc. (as lessor) and the Company (as lessee).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated December 11, 2006, among the
Company, the Administrative Agent and the Arrangers.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

14


--------------------------------------------------------------------------------


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

“Guarantors” means, collectively, the Company and each Subsidiary Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,

15


--------------------------------------------------------------------------------


infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(A)                                  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY AND ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES,
LOAN AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


(B)                                 ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


(C)                                  NET OBLIGATIONS OF SUCH PERSON UNDER ANY
SWAP CONTRACT;


(D)                                 ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS
PAYABLE IN THE ORDINARY COURSE OF BUSINESS AND, IN EACH CASE, NOT PAST DUE FOR
MORE THAN 60 DAYS AFTER THE DATE ON WHICH SUCH TRADE ACCOUNT PAYABLE WAS
CREATED);


(E)                                  INDEBTEDNESS (EXCLUDING PREPAID INTEREST
THEREON) SECURED BY A LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON
(INCLUDING INDEBTEDNESS ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION
AGREEMENTS), WHETHER OR NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH
PERSON OR IS LIMITED IN RECOURSE;


(F)                                    CAPITAL LEASES AND SYNTHETIC LEASE
OBLIGATIONS;


(G)                                 ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY
INTEREST IN SUCH PERSON OR ANY OTHER PERSON, VALUED, IN THE CASE OF A REDEEMABLE
PREFERRED INTEREST, AT THE GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION
PREFERENCE PLUS ACCRUED AND UNPAID DIVIDENDS; AND


(H)                                 ALL GUARANTEES OF SUCH PERSON IN RESPECT OF
ANY OF THE FOREGOING.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

16


--------------------------------------------------------------------------------


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Committed Loan and ending on the date one, two, three or six
months thereafter, as selected by the Company in its Committed Loan Notice or
Bid Request, as the case may be, or, in the case of Eurocurrency Rate Committed
Loans, such other period that is twelve months or less requested by the Company
and consented to by all the Lenders; and (b) as to each Absolute Rate Loan, a
period of not less than 14 days and not more than 180 days as selected by the
Company in its Bid Request; provided that:

(I)                                     ANY INTEREST PERIOD THAT WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS, IN THE CASE OF A EUROCURRENCY RATE LOAN, SUCH BUSINESS DAY
FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON
THE NEXT PRECEDING BUSINESS DAY;

(II)                                  ANY INTEREST PERIOD PERTAINING TO A
EUROCURRENCY RATE LOAN THAT BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH
(OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR
MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST BUSINESS DAY OF
THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD; AND

(III)                               NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE.

“Internal Control Event” means a fraud that involves management or other
employees who have a significant role in, the Company’s internal controls over
financial reporting, in each case as described in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

17


--------------------------------------------------------------------------------


“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Fee Letter and the Guaranties.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, or condition (financial or
otherwise) of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

18


--------------------------------------------------------------------------------


“Material Domestic Subsidiary” means, at any date of determination, based upon
the financial statements then most recently delivered to the Administrative
Agent pursuant to Section 4.01 or 6.01(a), any Domestic Subsidiary that has as
of such date total assets of at least 5% of total assets of the Company and its
Subsidiaries on a consolidated basis.

“Maturity Date” means the later of (a) February 16, 2012 and (b) if maturity is
extended pursuant to Section 2.16, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; and (ii) with respect to Swing Line
Loans on any date, the aggregate outstanding

19


--------------------------------------------------------------------------------


principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Priority Debt” means (i) all Indebtedness of any Subsidiary other than a
Guarantor, excluding Indebtedness owed by such Subsidiary to the Company or any
of the Company’s other Subsidiaries; and (ii) all Indebtedness of the Company or
any of its Subsidiaries secured by a Lien on assets of the Company or any of its
Subsidiaries.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

20


--------------------------------------------------------------------------------


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Revaluation Date” means with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Committed Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Committed Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same-Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

21


--------------------------------------------------------------------------------


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries on that date,
determined in accordance with GAAP.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each of the Subsidiaries listed on
Schedule 1.01(s) hereto (which are Material Domestic Subsidiaries as of the
Closing Date), together with each Person becoming or required to become a
Subsidiary Guarantor pursuant to Section 6.13.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit H.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

22


--------------------------------------------------------------------------------


bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system

23


--------------------------------------------------------------------------------


ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $100,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Committed Loan, and (b) with respect to a Bid Loan,
its character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Yen” and “¥” mean the lawful currency of Japan.


1.02                        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN
OR IN SUCH OTHER LOAN DOCUMENT:


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND

24


--------------------------------------------------------------------------------



TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING
CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD
“THROUGH” MEANS “TO AND INCLUDING.”


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03                        ACCOUNTING TERMS.


(A)                                  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


(B)                                 CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE
IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER THE COMPANY OR THE REQUIRED LENDERS SHALL
SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE COMPANY SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS
AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION
BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING
EFFECT TO SUCH CHANGE IN GAAP.


(C)                                  CONSOLIDATION OF VARIABLE INTEREST
ENTITIES.  ALL REFERENCES HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF THE
COMPANY AND ITS SUBSIDIARIES OR TO THE DETERMINATION OF ANY AMOUNT FOR THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE
SHALL, IN EACH CASE, BE DEEMED TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE
COMPANY IS REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 –
CONSOLIDATION OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51
(JANUARY 2003) AS IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED
HEREIN.


1.04                        ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY THE BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).

25


--------------------------------------------------------------------------------



1.05                        EXCHANGE RATES; CURRENCY EQUIVALENTS.


(A)                                  THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE SPOT RATES AS OF EACH REVALUATION DATE TO BE USED FOR CALCULATING DOLLAR
EQUIVALENT AMOUNTS OF CREDIT EXTENSIONS AND OUTSTANDING AMOUNTS DENOMINATED IN
ALTERNATIVE CURRENCIES.  SUCH SPOT RATES SHALL BECOME EFFECTIVE AS OF SUCH
REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN CONVERTING ANY AMOUNTS
BETWEEN THE APPLICABLE CURRENCIES UNTIL THE NEXT REVALUATION DATE TO OCCUR. 
EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS DELIVERED BY LOAN PARTIES HEREUNDER
OR CALCULATING FINANCIAL COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR PURPOSES
OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO DETERMINED BY
THE ADMINISTRATIVE AGENT.


(B)                                 WHEREVER IN THIS AGREEMENT IN CONNECTION
WITH A COMMITTED BORROWING, CONVERSION, CONTINUATION OR PREPAYMENT OF A
EUROCURRENCY RATE COMMITTED LOAN, AN AMOUNT, SUCH AS A REQUIRED MINIMUM OR
MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH COMMITTED BORROWING, OR
EUROCURRENCY RATE COMMITTED LOAN IS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH
AMOUNT SHALL BE THE RELEVANT ALTERNATIVE CURRENCY EQUIVALENT OF SUCH DOLLAR
AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH ALTERNATIVE CURRENCY, WITH 0.5 OF A
UNIT BEING ROUNDED UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT.


1.06                        ADDITIONAL ALTERNATIVE CURRENCIES.


(A)                                  THE COMPANY MAY FROM TIME TO TIME REQUEST
THAT EUROCURRENCY RATE COMMITTED LOANS BE MADE IN A CURRENCY OTHER THAN THOSE
SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE CURRENCY;” PROVIDED THAT
SUCH REQUESTED CURRENCY IS A LAWFUL CURRENCY (OTHER THAN DOLLARS) THAT IS
READILY AVAILABLE AND FREELY TRANSFERABLE AND CONVERTIBLE INTO DOLLARS.  IN THE
CASE OF ANY SUCH REQUEST WITH RESPECT TO THE MAKING OF EUROCURRENCY RATE
COMMITTED LOANS, SUCH REQUEST SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE LENDERS.


(B)                                 ANY SUCH REQUEST SHALL BE MADE TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., 20 BUSINESS DAYS PRIOR TO THE
DATE OF THE DESIRED CREDIT EXTENSION (OR SUCH OTHER TIME OR DATE AS MAY BE
AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION).  IN THE CASE OF ANY
SUCH REQUEST PERTAINING TO EUROCURRENCY RATE COMMITTED LOANS, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  EACH LENDER (IN THE CASE OF
ANY SUCH REQUEST PERTAINING TO EUROCURRENCY RATE COMMITTED LOANS) SHALL NOTIFY
THE ADMINISTRATIVE AGENT, NOT LATER THAN 11:00 A.M., TEN BUSINESS DAYS AFTER
RECEIPT OF SUCH REQUEST WHETHER IT CONSENTS, IN ITS SOLE DISCRETION, TO THE
MAKING OF EUROCURRENCY RATE COMMITTED LOANS IN SUCH REQUESTED CURRENCY.


(C)                                  ANY FAILURE BY A LENDER TO RESPOND TO SUCH
REQUEST WITHIN THE TIME PERIOD SPECIFIED IN THE PRECEDING SENTENCE SHALL BE
DEEMED TO BE A REFUSAL BY SUCH LENDER TO PERMIT EUROCURRENCY RATE COMMITTED
LOANS TO BE MADE IN SUCH REQUESTED CURRENCY.  IF THE ADMINISTRATIVE AGENT AND
ALL THE LENDERS CONSENT TO MAKING EUROCURRENCY RATE COMMITTED LOANS IN SUCH
REQUESTED CURRENCY, THE ADMINISTRATIVE AGENT SHALL SO NOTIFY THE COMPANY AND
SUCH CURRENCY SHALL THEREUPON BE DEEMED FOR ALL PURPOSES TO BE AN ALTERNATIVE
CURRENCY HEREUNDER FOR PURPOSES OF ANY COMMITTED BORROWINGS OF EUROCURRENCY RATE
COMMITTED LOANS.  IF THE ADMINISTRATIVE AGENT SHALL FAIL TO OBTAIN CONSENT TO
ANY REQUEST FOR AN ADDITIONAL CURRENCY UNDER THIS SECTION 1.06, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY SO NOTIFY THE COMPANY.

26


--------------------------------------------------------------------------------



1.07                        CHANGE OF CURRENCY.


(A)                                  EACH OBLIGATION OF THE BORROWERS TO MAKE A
PAYMENT DENOMINATED IN THE NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE
EUROPEAN UNION THAT ADOPTS THE EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF
SHALL BE REDENOMINATED INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE
WITH THE EMU LEGISLATION).  IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER
STATE, THE BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT
OF THAT CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE
LONDON INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE
EURO, SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH
EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL
CURRENCY; PROVIDED THAT IF ANY COMMITTED BORROWING IN THE CURRENCY OF SUCH
MEMBER STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH REPLACEMENT
SHALL TAKE EFFECT, WITH RESPECT TO SUCH COMMITTED BORROWING, AT THE END OF THE
THEN CURRENT INTEREST PERIOD.


(B)                                 EACH PROVISION OF THIS AGREEMENT SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE
EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.


(C)                                  EACH PROVISION OF THIS AGREEMENT ALSO SHALL
BE SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT A CHANGE IN
CURRENCY OF ANY OTHER COUNTRY AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE CHANGE IN CURRENCY.


1.08                        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT
OR STANDARD, AS APPLICABLE).


1.09                        APPROVED HOLDING COMPANY.  THE ADMINISTRATIVE AGENT
AND THE LENDERS ACKNOWLEDGE THAT THE COMPANY MAY WISH TO CREATE ONE OR MORE
APPROVED HOLDING COMPANIES.  THE COMPANY AGREES TO PROVIDE NO LESS THAN 90 DAYS’
PRIOR NOTICE OF ANY SUCH CREATION, WHEREUPON THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWERS SHALL NEGOTIATE IN GOOD FAITH TO UNDERTAKE SUCH
AMENDMENTS AND SUPPLEMENTS TO THIS AGREEMENT AND OTHER LOAN DOCUMENTS (INCLUDING
THE PROVISION OF GUARANTIES BY SUCH APPROVED HOLDING COMPANY AND BY EACH
SUBSIDIARY (OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) THAT WOULD SATISFY THE
CRITERIA SET FORTH IN “MATERIAL DOMESTIC SUBSIDIARY,” BUT IN RELATION TO SUCH
APPROVED HOLDING COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS,
GUARANTEEING THE OBLIGATIONS) AS THE PARTIES MAY DEEM NECESSARY OR APPROPRIATE
IN CONNECTION THEREWITH; PROVIDED THAT, (I) UNTIL SO AMENDED OR SUPPLEMENTED,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN ENFORCEABLE IN ALL
RESPECTS IN ACCORDANCE WITH THEIR TERMS, AND (II) IF THE PARTIES FAIL TO REACH
AGREEMENT AS TO SUCH MATTERS, OR IF THERE EXISTS AT SUCH TIME A DEFAULT, THE
COMPANY SHALL NOT CREATE ANY SUCH HOLDING COMPANY.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01                        COMMITTED LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH
SUCH LOAN, A “COMMITTED LOAN”) TO THE BORROWERS IN

27


--------------------------------------------------------------------------------



DOLLARS OR IN ONE OR MORE ALTERNATIVE CURRENCIES FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL
NOT EXCEED SUCH LENDER’S COMMITMENT, (III) THE AGGREGATE OUTSTANDING AMOUNT OF
ALL COMMITTED LOANS MADE TO THE DESIGNATED BORROWERS SHALL NOT EXCEED THE
DESIGNATED BORROWER SUBLIMIT, AND (IV) THE AGGREGATE OUTSTANDING AMOUNT OF ALL
COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES SHALL NOT EXCEED THE
ALTERNATIVE CURRENCY SUBLIMIT; AND PROVIDED FURTHER THAT THE AVAILABILITY OF THE
AGGREGATE COMMITMENTS AT ANY TIME FOR THE MAKING OF LOANS SHALL FOR ALL PURPOSES
BE REDUCED BY THE AMOUNT OF THE ALTERNATIVE CURRENCY RESERVE.  WITHIN THE LIMITS
OF EACH LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY UNDER
SECTION 2.06, AND REBORROW UNDER THIS SECTION 2.01.  COMMITTED LOANS MAY BE BASE
RATE LOANS OR EUROCURRENCY RATE COMMITTED LOANS, AS FURTHER PROVIDED HEREIN.


2.02                        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
COMMITTED LOANS.


(A)                                  EACH COMMITTED BORROWING, EACH CONVERSION
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF
EUROCURRENCY RATE COMMITTED LOANS SHALL BE MADE UPON THE COMPANY’S IRREVOCABLE
NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.
(I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF,
CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS DENOMINATED
IN DOLLARS OR OF ANY CONVERSION OF EUROCURRENCY RATE LOANS DENOMINATED IN
DOLLARS TO BASE RATE COMMITTED LOANS, (II) FOUR BUSINESS DAYS (OR FIVE BUSINESS
DAYS IN THE CASE OF A SPECIAL NOTICE CURRENCY) PRIOR TO THE REQUESTED DATE OF
ANY BORROWING OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS DENOMINATED
IN ALTERNATIVE CURRENCIES, AND (III) ON THE REQUESTED DATE OF ANY BORROWING OF
BASE RATE COMMITTED LOANS; PROVIDED, HOWEVER, THAT IF THE COMPANY WISHES TO
REQUEST EUROCURRENCY RATE COMMITTED LOANS HAVING AN INTEREST PERIOD OTHER THAN
ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF
“INTEREST PERIOD”, THE APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (A) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED
DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION OF EUROCURRENCY RATE
COMMITTED LOANS DENOMINATED IN DOLLARS, OR (B) FIVE BUSINESS DAYS (OR SIX
BUSINESS DAYS IN THE CASE OF A SPECIAL NOTICE CURRENCY) PRIOR TO THE REQUESTED
DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION OF EUROCURRENCY RATE
COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES, WHEREUPON THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND
DETERMINE WHETHER THE REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM. 
NOT LATER THAN 11:00 A.M., (I) THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF
SUCH BORROWING, CONVERSION OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS
DENOMINATED IN DOLLARS, OR (II) FOUR BUSINESS DAYS (OR FIVE BUSINESS DAYS IN THE
CASE OF A SPECIAL NOTICE CURRENCY) PRIOR TO THE REQUESTED DATE OF SUCH
BORROWING, CONVERSION OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS
DENOMINATED IN ALTERNATIVE CURRENCIES, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
COMPANY (WHICH NOTICE MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST
PERIOD HAS BEEN CONSENTED TO BY ALL THE LENDERS.  EACH TELEPHONIC NOTICE BY THE
COMPANY PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY
TO THE ADMINISTRATIVE AGENT OF A WRITTEN

28


--------------------------------------------------------------------------------



COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE COMPANY.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF
EUROCURRENCY RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN
SECTION 2.05(C), EACH COMMITTED BORROWING OF OR CONVERSION TO BASE RATE
COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC
OR WRITTEN) SHALL SPECIFY (1) WHETHER THE COMPANY IS REQUESTING A COMMITTED
BORROWING, A CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS, (2) THE REQUESTED DATE OF THE
BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (3) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED,
CONVERTED OR CONTINUED, (4) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO
WHICH EXISTING COMMITTED LOANS ARE TO BE CONVERTED, (5) IF APPLICABLE, THE
DURATION OF THE INTEREST PERIOD WITH RESPECT THERETO, (6) THE CURRENCY OF THE
COMMITTED LOANS TO BE BORROWED, AND (7) IF APPLICABLE, THE DESIGNATED BORROWER. 
IF THE COMPANY FAILS TO SPECIFY A CURRENCY IN A COMMITTED LOAN NOTICE REQUESTING
A BORROWING, THEN THE COMMITTED LOANS SO REQUESTED SHALL BE MADE IN DOLLARS.  IF
THE COMPANY FAILS TO SPECIFY A TYPE OF COMMITTED LOAN IN A COMMITTED LOAN NOTICE
OR IF THE COMPANY FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR
CONTINUATION, THEN THE APPLICABLE COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED
TO, BASE RATE LOANS; PROVIDED, HOWEVER, THAT IN THE CASE OF A FAILURE TO TIMELY
REQUEST A CONTINUATION OF COMMITTED LOANS DENOMINATED IN AN ALTERNATIVE
CURRENCY, SUCH LOANS SHALL BE CONTINUED AS EUROCURRENCY RATE COMMITTED LOANS IN
THEIR ORIGINAL CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH.  ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE
INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EUROCURRENCY RATE
COMMITTED LOANS.  IF THE COMPANY REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS IN ANY SUCH COMMITTED LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NO COMMITTED LOAN MAY BE CONVERTED
INTO OR CONTINUED AS A COMMITTED LOAN DENOMINATED IN A DIFFERENT CURRENCY, BUT
INSTEAD MUST BE PREPAID IN THE ORIGINAL CURRENCY OF SUCH COMMITTED LOAN AND
REBORROWED IN THE OTHER CURRENCY.


(B)                                 FOLLOWING RECEIPT OF A COMMITTED LOAN
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT
(AND CURRENCY) OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS,
AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE
COMPANY, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY
AUTOMATIC CONVERSION TO BASE RATE LOANS OR CONTINUATION OF COMMITTED LOANS
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, IN EACH CASE AS DESCRIBED IN THE
PRECEDING SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING, EACH LENDER SHALL
MAKE THE AMOUNT OF ITS COMMITTED LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN
SAME-DAY FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE FOR THE APPLICABLE CURRENCY
NOT LATER THAN 1:00 P.M., IN THE CASE OF ANY COMMITTED LOAN DENOMINATED IN
DOLLARS, AND NOT LATER THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE
AGENT IN THE CASE OF ANY COMMITTED LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE
ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE COMPANY
OR THE OTHER APPLICABLE BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE
AGENT EITHER BY (I) CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF BANK
OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE
TO) THE ADMINISTRATIVE AGENT BY THE COMPANY.

29


--------------------------------------------------------------------------------



(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EUROCURRENCY RATE COMMITTED LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST
DAY OF AN INTEREST PERIOD FOR SUCH EUROCURRENCY RATE COMMITTED LOAN.  DURING THE
EXISTENCE OF A DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED
AS EUROCURRENCY RATE COMMITTED LOANS (WHETHER IN DOLLARS OR ANY ALTERNATIVE
CURRENCY) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE REQUIRED LENDERS
MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING EUROCURRENCY RATE COMMITTED
LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY BE PREPAID, OR REDENOMINATED INTO
DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF, ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO.


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE COMPANY AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR EUROCURRENCY RATE COMMITTED LOANS UPON DETERMINATION OF SUCH
INTEREST RATE.  AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS OF ANY CHANGE IN
BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY
FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)                                  AFTER GIVING EFFECT TO ALL COMMITTED
BORROWINGS, ALL CONVERSIONS OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND
ALL CONTINUATIONS OF COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE
THAN TEN INTEREST PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


2.03                        BID LOANS.


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER AGREES THAT THE COMPANY MAY FROM TIME
TO TIME REQUEST THE LENDERS TO SUBMIT OFFERS TO MAKE LOANS IN DOLLARS (EACH SUCH
LOAN, A “BID LOAN”) TO THE COMPANY PRIOR TO THE MATURITY DATE PURSUANT TO THIS
SECTION 2.03; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY BID BORROWING,
(I) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND
(II) THE AGGREGATE OUTSTANDING AMOUNT OF ALL BID LOANS SHALL NOT EXCEED THE BID
LOAN SUBLIMIT.  THERE SHALL NOT BE MORE THAN FIVE DIFFERENT INTEREST PERIODS IN
EFFECT WITH RESPECT TO BID LOANS AT ANY TIME.


(B)                                 REQUESTING COMPETITIVE BIDS.  THE COMPANY
MAY REQUEST THE SUBMISSION OF COMPETITIVE BIDS BY DELIVERING A BID REQUEST TO
THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (I) ONE BUSINESS DAY PRIOR TO
THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE
LOANS, OR (II) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID
BORROWING THAT IS TO CONSIST OF EURODOLLAR MARGIN BID LOANS.  EACH BID REQUEST
SHALL SPECIFY (I) THE REQUESTED DATE OF THE BID BORROWING (WHICH SHALL BE A
BUSINESS DAY), (II) THE AGGREGATE PRINCIPAL AMOUNT OF BID LOANS REQUESTED (WHICH
MUST BE $10,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF),
(III) THE TYPE OF BID LOANS REQUESTED, AND (IV) THE DURATION OF THE INTEREST
PERIOD WITH RESPECT THERETO, AND SHALL BE SIGNED BY A RESPONSIBLE OFFICER OF THE
COMPANY.  NO BID REQUEST SHALL CONTAIN A REQUEST FOR (I) MORE THAN ONE TYPE OF
BID LOAN OR (II) BID LOANS HAVING MORE THAN THREE DIFFERENT INTEREST PERIODS. 
UNLESS THE ADMINISTRATIVE AGENT OTHERWISE AGREES IN ITS SOLE AND ABSOLUTE
DISCRETION, THE COMPANY MAY NOT SUBMIT A BID REQUEST IF IT HAS SUBMITTED ANOTHER
BID REQUEST WITHIN THE PRIOR FIVE BUSINESS DAYS.

30


--------------------------------------------------------------------------------



(C)                                  SUBMITTING COMPETITIVE BIDS.

(I)                                     THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER OF EACH BID REQUEST RECEIVED BY IT FROM THE COMPANY AND THE
CONTENTS OF SUCH BID REQUEST.

(II)                                  EACH LENDER MAY (BUT SHALL HAVE NO
OBLIGATION TO) SUBMIT A COMPETITIVE BID CONTAINING AN OFFER TO MAKE ONE OR MORE
BID LOANS IN RESPONSE TO SUCH BID REQUEST.  SUCH COMPETITIVE BID MUST BE
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:30 A.M. (A) ON THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE LOANS,
AND (B) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID BORROWING
THAT IS TO CONSIST OF EURODOLLAR MARGIN BID LOANS; PROVIDED, HOWEVER, THAT ANY
COMPETITIVE BID SUBMITTED BY BANK OF AMERICA IN ITS CAPACITY AS A LENDER IN
RESPONSE TO ANY BID REQUEST MUST BE SUBMITTED TO THE ADMINISTRATIVE AGENT NOT
LATER THAN 10:15 A.M. ON THE DATE ON WHICH COMPETITIVE BIDS ARE REQUIRED TO BE
DELIVERED BY THE OTHER LENDERS IN RESPONSE TO SUCH BID REQUEST.  EACH
COMPETITIVE BID SHALL SPECIFY (A) THE PROPOSED DATE OF THE BID BORROWING;
(B) THE PRINCIPAL AMOUNT OF EACH BID LOAN FOR WHICH SUCH COMPETITIVE BID IS
BEING MADE, WHICH PRINCIPAL AMOUNT (X) MAY BE EQUAL TO, GREATER THAN OR LESS
THAN THE COMMITMENT OF THE BIDDING LENDER, (Y) MUST BE $5,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND (Z) MAY NOT EXCEED THE PRINCIPAL
AMOUNT OF BID LOANS FOR WHICH COMPETITIVE BIDS WERE REQUESTED; (C) IF THE
PROPOSED BID BORROWING IS TO CONSIST OF ABSOLUTE RATE BID LOANS, THE ABSOLUTE
RATE OFFERED FOR EACH SUCH BID LOAN AND THE INTEREST PERIOD APPLICABLE THERETO;
(D) IF THE PROPOSED BID BORROWING IS TO CONSIST OF EURODOLLAR MARGIN BID LOANS,
THE EURODOLLAR BID MARGIN WITH RESPECT TO EACH SUCH EURODOLLAR MARGIN BID LOAN
AND THE INTEREST PERIOD APPLICABLE THERETO; AND (E) THE IDENTITY OF THE BIDDING
LENDER.

(III)                               ANY COMPETITIVE BID SHALL BE DISREGARDED IF
IT (A) IS RECEIVED AFTER THE APPLICABLE TIME SPECIFIED IN CLAUSE (II) ABOVE,
(B) IS NOT SUBSTANTIALLY IN THE FORM OF A COMPETITIVE BID AS SPECIFIED HEREIN,
(C) CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE, (D) PROPOSES TERMS
OTHER THAN OR IN ADDITION TO THOSE SET FORTH IN THE APPLICABLE BID REQUEST, OR
(E) IS OTHERWISE NOT RESPONSIVE TO SUCH BID REQUEST.  ANY LENDER MAY CORRECT A
COMPETITIVE BID CONTAINING A MANIFEST ERROR BY SUBMITTING A CORRECTED
COMPETITIVE BID (IDENTIFIED AS SUCH) NOT LATER THAN THE APPLICABLE TIME REQUIRED
FOR SUBMISSION OF COMPETITIVE BIDS.  ANY SUCH SUBMISSION OF A CORRECTED
COMPETITIVE BID SHALL CONSTITUTE A REVOCATION OF THE COMPETITIVE BID THAT
CONTAINED THE MANIFEST ERROR.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
REQUIRED TO, NOTIFY ANY LENDER OF ANY MANIFEST ERROR IT DETECTS IN SUCH LENDER’S
COMPETITIVE BID.

(IV)                              SUBJECT ONLY TO THE PROVISIONS OF SECTIONS
3.02, 3.03 AND 4.02 AND CLAUSE (III) ABOVE, EACH COMPETITIVE BID SHALL BE
IRREVOCABLE.


(D)                                 NOTICE TO BORROWER OF COMPETITIVE BIDS.  NOT
LATER THAN 11:00 A.M. (I) ON THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF ABSOLUTE RATE LOANS, OR (II) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF EURODOLLAR MARGIN BID
LOANS, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY OF THE IDENTITY OF EACH
LENDER THAT HAS SUBMITTED A COMPETITIVE BID THAT COMPLIES WITH SECTION 2.03(C)
AND OF THE TERMS OF THE OFFERS CONTAINED IN EACH SUCH COMPETITIVE BID.

31


--------------------------------------------------------------------------------



(E)                                  ACCEPTANCE OF COMPETITIVE BIDS.  NOT LATER
THAN 11:30 A.M. (I) ON THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF ABSOLUTE RATE LOANS, AND (II) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF EURODOLLAR MARGIN BID
LOANS, THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OR
REJECTION OF THE OFFERS NOTIFIED TO IT PURSUANT TO SECTION 2.03(D).  THE COMPANY
SHALL BE UNDER NO OBLIGATION TO ACCEPT ANY COMPETITIVE BID AND MAY CHOOSE TO
REJECT ALL COMPETITIVE BIDS.  IN THE CASE OF ACCEPTANCE, SUCH NOTICE SHALL
SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BIDS FOR EACH INTEREST
PERIOD THAT IS ACCEPTED.  THE COMPANY MAY ACCEPT ANY COMPETITIVE BID IN WHOLE OR
IN PART; PROVIDED THAT:

(I)                                     THE AGGREGATE PRINCIPAL AMOUNT OF EACH
BID BORROWING MAY NOT EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE RELATED BID
REQUEST;

(II)                                  THE PRINCIPAL AMOUNT OF EACH BID LOAN MUST
BE $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

(III)                               THE ACCEPTANCE OF OFFERS MAY BE MADE ONLY ON
THE BASIS OF ASCENDING ABSOLUTE RATES OR EURODOLLAR BID MARGINS WITHIN EACH
INTEREST PERIOD; AND

(IV)                              THE COMPANY MAY NOT ACCEPT ANY OFFER THAT IS
DESCRIBED IN SECTION 2.03(C)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH THE
REQUIREMENTS HEREOF.


(F)                                    PROCEDURE FOR IDENTICAL BIDS.  IF TWO OR
MORE LENDERS HAVE SUBMITTED COMPETITIVE BIDS AT THE SAME ABSOLUTE RATE OR
EURODOLLAR BID MARGIN, AS THE CASE MAY BE, FOR THE SAME INTEREST PERIOD, AND THE
RESULT OF ACCEPTING ALL OF SUCH COMPETITIVE BIDS IN WHOLE (TOGETHER WITH ANY
OTHER COMPETITIVE BIDS AT LOWER ABSOLUTE RATES OR EURODOLLAR BID MARGINS, AS THE
CASE MAY BE, ACCEPTED FOR SUCH INTEREST PERIOD IN CONFORMITY WITH THE
REQUIREMENTS OF SECTION 2.03(E)(III)) WOULD BE TO CAUSE THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE BID BORROWING TO EXCEED THE
AMOUNT SPECIFIED THEREFOR IN THE RELATED BID REQUEST, THEN, UNLESS OTHERWISE
AGREED BY THE COMPANY, THE ADMINISTRATIVE AGENT AND SUCH LENDERS, SUCH
COMPETITIVE BIDS SHALL BE ACCEPTED AS NEARLY AS POSSIBLE IN PROPORTION TO THE
AMOUNT OFFERED BY EACH SUCH LENDER IN RESPECT OF SUCH INTEREST PERIOD, WITH SUCH
ACCEPTED AMOUNTS BEING ROUNDED TO THE NEAREST WHOLE MULTIPLE OF $1,000,000.


(G)                                 NOTICE TO LENDERS OF ACCEPTANCE OR REJECTION
OF BIDS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER HAVING
SUBMITTED A COMPETITIVE BID WHETHER OR NOT ITS OFFER HAS BEEN ACCEPTED AND, IF
ITS OFFER HAS BEEN ACCEPTED, OF THE AMOUNT OF THE BID LOAN OR BID LOANS TO BE
MADE BY IT ON THE DATE OF THE APPLICABLE BID BORROWING.  ANY COMPETITIVE BID OR
PORTION THEREOF THAT IS NOT ACCEPTED BY THE COMPANY BY THE APPLICABLE TIME
SPECIFIED IN SECTION 2.03(E) SHALL BE DEEMED REJECTED.


(H)                                 NOTICE OF EUROCURRENCY BASE RATE.  IF ANY
BID BORROWING IS TO CONSIST OF EURODOLLAR MARGIN LOANS, THE ADMINISTRATIVE AGENT
SHALL DETERMINE THE EUROCURRENCY BASE RATE FOR THE RELEVANT INTEREST PERIOD, AND
PROMPTLY AFTER MAKING SUCH DETERMINATION, SHALL NOTIFY THE COMPANY AND THE
LENDERS THAT WILL BE PARTICIPATING IN SUCH BID BORROWING OF SUCH EUROCURRENCY
BASE RATE.

32


--------------------------------------------------------------------------------



(I)                                     FUNDING OF BID LOANS.  EACH LENDER THAT
HAS RECEIVED NOTICE PURSUANT TO SECTION 2.03(G) THAT ALL OR A PORTION OF ITS
COMPETITIVE BID HAS BEEN ACCEPTED BY THE COMPANY SHALL MAKE THE AMOUNT OF ITS
BID LOAN(S) AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS
AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE DATE OF THE
REQUESTED BID BORROWING.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET
FORTH IN SECTION 4.02, THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED
AVAILABLE TO THE COMPANY IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


(J)                                     NOTICE OF RANGE OF BIDS.  AFTER EACH
COMPETITIVE BID AUCTION PURSUANT TO THIS SECTION 2.03, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER THAT SUBMITTED A COMPETITIVE BID IN SUCH AUCTION OF THE
RANGES OF BIDS SUBMITTED (WITHOUT THE BIDDER’S NAME) AND ACCEPTED FOR EACH BID
LOAN AND THE AGGREGATE AMOUNT OF EACH BID BORROWING.


2.04                        [RESERVED].


2.05                        SWING LINE LOANS.


(A)                                  THE SWING LINE.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE
AGREEMENTS OF THE OTHER LENDERS SET FORTH IN THIS SECTION 2.05, TO MAKE LOANS IN
DOLLARS (EACH SUCH LOAN, A “SWING LINE LOAN”) TO THE COMPANY FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT,
NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF COMMITTED LOANS OF THE LENDER
ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS
SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT (A) THE
COMPANY SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING SWING LINE LOAN; AND (B) THE AVAILABILITY OF THE AGGREGATE
COMMITMENTS AT ANY TIME FOR THE MAKING OF LOANS SHALL BE REDUCED BY THE AMOUNT
OF THE ALTERNATIVE CURRENCY RESERVE (IF ANY).  WITHIN THE FOREGOING LIMITS, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE COMPANY MAY BORROW UNDER
THIS SECTION 2.05, PREPAY UNDER SECTION 2.06, AND REBORROW UNDER THIS
SECTION 2.05.  EACH SWING LINE LOAN SHALL BE A BASE RATE LOAN.  IMMEDIATELY UPON
THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A
RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF
SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


(B)                                 BORROWING PROCEDURES.  EACH SWING LINE
BORROWING SHALL BE MADE UPON THE COMPANY’S IRREVOCABLE NOTICE TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH
NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT
NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY
(I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $5,000,000, AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE

33


--------------------------------------------------------------------------------



COMPANY.  PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC
SWING LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER
WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE
CONTENTS THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST
OF ANY LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE
BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN
AS A RESULT OF THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF
SECTION 2.05(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE COMPANY AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
COMPANY ON THE BOOKS OF THE SWING LINE LENDER IN SAME-DAY FUNDS.


(C)                                  REFINANCING OF SWING LINE LOANS.

(I)                                     THE SWING LINE LENDER AT ANY TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY REQUEST, ON BEHALF OF THE COMPANY (WHICH HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT
EACH LENDER MAKE A BASE RATE COMMITTED LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH
REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A
COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH
IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE COMPANY WITH A COPY OF
THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO
THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS
APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME-DAY FUNDS FOR THE ACCOUNT OF THE
SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR-DENOMINATED
PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN
NOTICE, WHEREUPON, SUBJECT TO SECTION 2.05(C)(II), EACH LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED LOAN TO THE
COMPANY IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER.

(II)                                  IF FOR ANY REASON ANY SWING LINE LOAN
CANNOT BE REFINANCED BY SUCH A COMMITTED BORROWING IN ACCORDANCE WITH
SECTION 2.05(C)(I), THE REQUEST FOR BASE RATE COMMITTED LOANS SUBMITTED BY THE
SWING LINE LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE
SWING LINE LENDER THAT EACH OF THE LENDERS FUND ITS RISK PARTICIPATION IN THE
RELEVANT SWING LINE LOAN AND EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO SECTION 2.05(C)(I) SHALL BE
DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

(III)                               IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER

34


--------------------------------------------------------------------------------


PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.05(C) BY THE TIME
SPECIFIED IN SECTION 2.05(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE SWING LINE LENDER IN CONNECTION WITH THE FOREGOING. 
IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE
AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE
RELEVANT COMMITTED BORROWING OF FUNDED PARTICIPATION IN THE RELEVANT SWING LINE
LOAN, AS THE CASE MAY BE.  A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO
ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)                              EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT
TO THIS SECTION 2.05(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, THE COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR
CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER,
THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS
SECTION 2.05(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH
FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION
OF THE COMPANY TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED
HEREIN.


(D)                                 REPAYMENT OF PARTICIPATIONS.

(I)                                     AT ANY TIME AFTER ANY LENDER HAS
PURCHASED AND FUNDED A RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING
LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING
LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN
THE SAME FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

(II)                                  IF ANY PAYMENT RECEIVED BY THE SWING LINE
LENDER IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO
BE RETURNED BY THE SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING
LINE LENDER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER
ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE
LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(E)                                  INTEREST FOR ACCOUNT OF SWING LINE LENDER. 
THE SWING LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE COMPANY FOR
INTEREST ON THE SWING LINE LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE
COMMITTED LOAN OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.05 TO

35


--------------------------------------------------------------------------------



REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST
IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE
SWING LINE LENDER.


(F)                                    PAYMENTS DIRECTLY TO SWING LINE LENDER. 
THE COMPANY SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE
SWING LINE LOANS DIRECTLY TO THE SWING LINE LENDER.


2.06                        PREPAYMENTS.


(A)                                  EACH BORROWER MAY, UPON NOTICE FROM THE
COMPANY TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME
VOLUNTARILY PREPAY COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EUROCURRENCY RATE COMMITTED LOANS DENOMINATED IN DOLLARS, (B) FOUR
BUSINESS DAYS (OR FIVE, IN THE CASE OF PREPAYMENT OF LOANS DENOMINATED IN
SPECIAL NOTICE CURRENCIES) PRIOR TO ANY DATE OF PREPAYMENT OF EUROCURRENCY RATE
COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES , AND (C) ON THE DATE OF
PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF EUROCURRENCY
RATE COMMITTED LOANS DENOMINATED IN DOLLARS SHALL BE IN A PRINCIPAL AMOUNT OF
$5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; (III) ANY
PREPAYMENT OF EUROCURRENCY RATE COMMITTED LOANS DENOMINATED IN ALTERNATIVE
CURRENCIES SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND (IV) ANY PREPAYMENT OF BASE RATE
COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL
AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND,
IF EUROCURRENCY LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS. 
THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE COMPANY, THE APPLICABLE BORROWER
SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A
EUROCURRENCY RATE COMMITTED LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON
THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF
THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.


(B)                                 NO BID LOAN MAY BE PREPAID WITHOUT THE PRIOR
CONSENT OF THE APPLICABLE BID LOAN LENDER.


(C)                                  THE COMPANY MAY, UPON NOTICE TO THE SWING
LINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME
TO TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM
OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE
PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT
OF $1,000,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE COMPANY, THE COMPANY SHALL MAKE SUCH
PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.

36


--------------------------------------------------------------------------------



(D)                                 IF THE ADMINISTRATIVE AGENT NOTIFIES THE
COMPANY AT ANY TIME THAT THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT
EQUAL TO 105% OF THE DIFFERENCE OF THE AGGREGATE COMMITMENTS LESS THE
ALTERNATIVE CURRENCY RESERVE THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS
AFTER RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL PREPAY LOANS IN AN AGGREGATE
AMOUNT SUFFICIENT TO REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF PAYMENT
TO AN AMOUNT NOT TO EXCEED 100% OF THE DIFFERENCE OF THE AGGREGATE COMMITMENTS
LESS THE ALTERNATIVE CURRENCY RESERVE THEN IN EFFECT.


(E)                                  IF THE ADMINISTRATIVE AGENT NOTIFIES THE
COMPANY AT ANY TIME THAT THE OUTSTANDING AMOUNT OF ALL LOANS DENOMINATED IN
ALTERNATIVE CURRENCIES AT SUCH TIME EXCEEDS AN AMOUNT EQUAL TO 105% OF THE
DIFFERENCE OF THE ALTERNATIVE CURRENCY SUBLIMIT LESS THE ALTERNATIVE CURRENCY
RESERVE THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF SUCH
NOTICE, THE BORROWERS SHALL PREPAY LOANS IN AN AGGREGATE AMOUNT SUFFICIENT TO
REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO
EXCEED 100% OF THE DIFFERENCE OF THE ALTERNATIVE CURRENCY SUBLIMIT LESS THE
ALTERNATIVE CURRENCY RESERVE THEN IN EFFECT.


2.07                        TERMINATION OR REDUCTION OF COMMITMENTS.  THE
COMPANY MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE
COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS;
PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT
NOT LATER THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR
REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF
$10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (III) THE
COMPANY SHALL NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER GIVING
EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL
OUTSTANDINGS PLUS THE ALTERNATIVE CURRENCY RESERVE (IF ANY) WOULD EXCEED THE
AGGREGATE COMMITMENTS, AND (IV) IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE
AGGREGATE COMMITMENTS, THE ALTERNATIVE CURRENCY SUBLIMIT, THE BID LOAN SUBLIMIT,
THE DESIGNATED BORROWER SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT
OF THE AGGREGATE COMMITMENTS, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY
THE AMOUNT OF SUCH EXCESS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE AGGREGATE
COMMITMENTS.  THE AMOUNT OF ANY SUCH AGGREGATE COMMITMENT REDUCTION SHALL NOT BE
APPLIED TO THE ALTERNATIVE CURRENCY SUBLIMIT UNLESS OTHERWISE SPECIFIED BY THE
COMPANY.  ANY REDUCTION OF THE AGGREGATE COMMITMENTS SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.  ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


2.08                        REPAYMENT OF LOANS.


(A)                                  EACH BORROWER SHALL REPAY TO THE LENDERS ON
THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS MADE TO SUCH
BORROWER OUTSTANDING ON SUCH DATE.


(B)                                 THE COMPANY SHALL REPAY EACH BID LOAN ON THE
LAST DAY OF THE INTEREST PERIOD IN RESPECT THEREOF.


(C)                                  THE COMPANY SHALL REPAY EACH SWING LINE
LOAN ON THE EARLIER TO OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH LOAN
IS MADE AND (II) THE MATURITY DATE.

37


--------------------------------------------------------------------------------



2.09                        INTEREST.


(A)                                  SUBJECT TO THE PROVISIONS OF SUBSECTION (B)
BELOW, (I) EACH EUROCURRENCY RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER
ANNUM EQUAL TO THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD PLUS THE
APPLICABLE RATE PLUS (IN THE CASE OF A EUROCURRENCY RATE COMMITTED LOAN OF ANY
LENDER WHICH IS LENT FROM A LENDING OFFICE IN THE UNITED KINGDOM OR A
PARTICIPATING MEMBER STATE) THE MANDATORY COST; (II) EACH BASE RATE COMMITTED
LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE
APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE; (III) EACH
BID LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR THE
INTEREST PERIOD THEREFOR AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY BASE RATE
FOR SUCH INTEREST PERIOD PLUS (OR MINUS) THE EURODOLLAR BID MARGIN, OR AT THE
ABSOLUTE RATE FOR SUCH INTEREST PERIOD, AS THE CASE MAY BE; AND (IV) EACH SWING
LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM
THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE.


(B)                                 (I)                                     IF
ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.10                        FEES.


(A)                                  FACILITY FEE.  THE COMPANY SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A FACILITY FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE
TIMES THE ACTUAL DAILY AMOUNT OF THE AGGREGATE COMMITMENTS.  THE FACILITY FEE
SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME
DURING WHICH ONE OR

38


--------------------------------------------------------------------------------



MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE MATURITY DATE.  THE FACILITY FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER,
THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN
EFFECT.


(B)                                 OTHER FEES.

(I)                                     THE COMPANY SHALL PAY TO THE ARRANGERS
AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS, IN DOLLARS, FEES
IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER OR OTHER LETTER
BETWEEN ANY ARRANGER AND THE COMPANY.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)                                  THE COMPANY SHALL PAY TO THE LENDERS, IN
DOLLARS, SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE
AMOUNTS AND AT THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


2.11                        COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS
OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF
AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS,
AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND
INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED
(WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF
COMPUTED ON THE BASIS OF A 365-DAY YEAR), OR, IN THE CASE OF INTEREST IN RESPECT
OF COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES AS TO WHICH MARKET
PRACTICE DIFFERS FROM THE FOREGOING, IN ACCORDANCE WITH SUCH MARKET PRACTICE. 
INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND
SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.13(A), BEAR INTEREST FOR ONE
DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


2.12                        EVIDENCE OF DEBT.


(A)                                  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER TO A BORROWER MADE THROUGH THE ADMINISTRATIVE AGENT,
SUCH BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE
ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S

39


--------------------------------------------------------------------------------



LOANS TO SUCH BORROWER IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY
ATTACH SCHEDULES TO A NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE),
AMOUNT, CURRENCY AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN SWING LINE LOANS. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


2.13                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY THE
BORROWERS SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN
AND EXCEPT WITH RESPECT TO PRINCIPAL OF AND INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY, HEREIN, ALL PAYMENTS BY THE BORROWERS HEREUNDER SHALL BE
MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO
WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE ADMINISTRATIVE AGENT’S OFFICE IN
DOLLARS AND IN SAME-DAY FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED
HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWERS HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS DENOMINATED
IN AN ALTERNATIVE CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE
APPLICABLE ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN
SAME-DAY FUNDS NOT LATER THAN THE APPLICABLE TIME SPECIFIED BY THE
ADMINISTRATIVE AGENT ON THE DATES SPECIFIED HEREIN. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT MAY REQUIRE THAT ANY
PAYMENTS DUE UNDER THIS AGREEMENT BE MADE IN THE UNITED STATES.  IF, FOR ANY
REASON, ANY BORROWER IS PROHIBITED BY ANY LAW FROM MAKING ANY REQUIRED PAYMENT
HEREUNDER IN AN ALTERNATIVE CURRENCY, SUCH BORROWER SHALL MAKE SUCH PAYMENT IN
DOLLARS IN THE DOLLAR EQUIVALENT OF THE ALTERNATIVE CURRENCY PAYMENT AMOUNT. THE
ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS APPLICABLE
PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN
LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER 2:00 P.M., IN THE CASE
OF PAYMENTS IN DOLLARS, OR (II) AFTER THE APPLICABLE TIME SPECIFIED BY THE
ADMINISTRATIVE AGENT IN THE CASE OF PAYMENTS IN AN ALTERNATIVE CURRENCY, SHALL
IN EACH CASE BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY ANY BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL
BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE
REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)                                 (I)                                    
FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY COMMITTED BORROWING OF EUROCURRENCY RATE COMMITTED LOANS
(OR, IN THE CASE OF ANY COMMITTED BORROWING OF BASE RATE LOANS, PRIOR TO 12:00
NOON ON THE DATE OF SUCH COMMITTED BORROWING) THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF
A

40


--------------------------------------------------------------------------------



COMMITTED BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE
AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE COMMITTED BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
SAME-DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE
BY SUCH LENDER, THE OVERNIGHT RATE, PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF SUCH BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO SUCH
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY SUCH BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY SUCH
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A
LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

(II)                                  PAYMENTS BY BORROWERS; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT SUCH BORROWER
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN
SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER, IN SAME DAY FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
OVERNIGHT RATE.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO
BE MADE BY SUCH LENDER TO ANY BORROWER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO SUCH BORROWER BY
THE ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT
EXTENSION SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH
THE TERMS HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE
FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)                                 OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE COMMITTED LOANS, TO FUND
PARTICIPATIONS IN SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO
SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE
ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTION 10.04(C)

41


--------------------------------------------------------------------------------



ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS COMMITTED LOAN,
TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


(E)                                  FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


2.14                        SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE COMMITTED LOANS
MADE BY IT, OR THE PARTICIPATIONS IN SWING LINE LOANS HELD BY IT RESULTING IN
SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH
COMMITTED LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS
PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE COMMITTED LOANS AND
SUBPARTICIPATIONS IN SWING LINE LOANS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE COMMITTED LOANS AND
OTHER AMOUNTS OWING THEM, PROVIDED THAT:

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS COMMITTED LOANS OR SUBPARTICIPATIONS IN SWING LINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY THEREOF (AS
TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


2.15                        DESIGNATED BORROWERS.


(A)                                  THE COMPANY MAY AT ANY TIME, UPON NOT LESS
THAN 15 BUSINESS DAYS’ NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT (OR
SUCH SHORTER PERIOD AS MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), DESIGNATE ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY (AN “APPLICANT
BORROWER”) AS A DESIGNATED BORROWER TO RECEIVE LOANS HEREUNDER BY

42


--------------------------------------------------------------------------------



DELIVERING TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY DELIVER
COUNTERPARTS THEREOF TO EACH LENDER) A DULY EXECUTED NOTICE AND AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT I (A “DESIGNATED BORROWER REQUEST AND
ASSUMPTION AGREEMENT”).  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT PRIOR TO
ANY APPLICANT BORROWER BECOMING ENTITLED TO UTILIZE THE CREDIT FACILITIES
PROVIDED FOR HEREIN THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED
SUCH SUPPORTING RESOLUTIONS, INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL (TO
THE EXTENT THE APPLICANT BORROWER MAY BE A FOREIGN SUBSIDIARY), AND OTHER
DOCUMENTS OR INFORMATION, IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, AS MAY BE REQUIRED BY THE ADMINISTRATIVE AGENT OR ANY
LENDERS IN THEIR REASONABLE DISCRETION, AND NOTES SIGNED BY SUCH NEW BORROWERS
TO THE EXTENT ANY LENDERS SO REQUIRE.  IF THE ADMINISTRATIVE AGENT AND ALL OF
THE LENDERS AGREE THAT AN APPLICANT BORROWER SHALL BE ENTITLED TO RECEIVE LOANS
HEREUNDER, THEN PROMPTLY FOLLOWING RECEIPT OF ALL SUCH REQUESTED RESOLUTIONS,
INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND OTHER DOCUMENTS OR INFORMATION,
THE ADMINISTRATIVE AGENT SHALL SEND A NOTICE IN SUBSTANTIALLY THE FORM OF
EXHIBIT J (A “DESIGNATED BORROWER NOTICE”) TO THE COMPANY AND THE LENDERS
SPECIFYING THE EFFECTIVE DATE UPON WHICH THE APPLICANT BORROWER SHALL CONSTITUTE
A DESIGNATED BORROWER FOR PURPOSES HEREOF, WHEREUPON EACH OF THE LENDERS AGREES
TO PERMIT SUCH DESIGNATED BORROWER TO RECEIVE LOANS HEREUNDER, ON THE TERMS AND
CONDITIONS SET FORTH HEREIN, AND EACH OF THE PARTIES AGREES THAT SUCH DESIGNATED
BORROWER OTHERWISE SHALL BE A BORROWER FOR ALL PURPOSES OF THIS AGREEMENT;
PROVIDED THAT NO COMMITTED LOAN NOTICE MAY BE SUBMITTED BY OR ON BEHALF OF SUCH
DESIGNATED BORROWER UNTIL THE DATE FIVE BUSINESS DAYS AFTER SUCH EFFECTIVE DATE.


(B)                                 THE OBLIGATIONS OF THE COMPANY AND EACH
DESIGNATED BORROWER THAT IS A DOMESTIC SUBSIDIARY SHALL BE JOINT AND SEVERAL IN
NATURE.  THE OBLIGATIONS OF ALL DESIGNATED BORROWERS THAT ARE FOREIGN
SUBSIDIARIES SHALL BE SEVERAL IN NATURE.


(C)                                  EACH SUBSIDIARY OF THE COMPANY THAT BECOMES
A “DESIGNATED BORROWER” PURSUANT TO THIS SECTION 2.15 HEREBY IRREVOCABLY
APPOINTS THE COMPANY AS ITS AGENT FOR ALL PURPOSES RELEVANT TO THIS AGREEMENT
AND EACH OF THE OTHER LOAN DOCUMENTS, INCLUDING (I) THE GIVING AND RECEIPT OF
NOTICES, (II) THE EXECUTION AND DELIVERY OF ALL DOCUMENTS, INSTRUMENTS AND
CERTIFICATES CONTEMPLATED HEREIN AND ALL MODIFICATIONS HERETO, AND (III) THE
RECEIPT OF THE PROCEEDS OF ANY LOANS MADE BY THE LENDERS, TO ANY SUCH DESIGNATED
BORROWER HEREUNDER.  ANY ACKNOWLEDGMENT, CONSENT, DIRECTION, CERTIFICATION OR
OTHER ACTION WHICH MIGHT OTHERWISE BE VALID OR EFFECTIVE ONLY IF GIVEN OR TAKEN
BY ALL BORROWERS, OR BY EACH BORROWER ACTING SINGLY, SHALL BE VALID AND
EFFECTIVE IF GIVEN OR TAKEN ONLY BY THE COMPANY, WHETHER OR NOT ANY SUCH OTHER
BORROWER JOINS THEREIN.  ANY NOTICE, DEMAND, CONSENT, ACKNOWLEDGEMENT,
DIRECTION, CERTIFICATION OR OTHER COMMUNICATION DELIVERED TO THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
DELIVERED TO EACH DESIGNATED BORROWER.


(D)                                 THE COMPANY MAY FROM TIME TO TIME, UPON NOT
LESS THAN 15 BUSINESS DAYS’ NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT
(OR SUCH SHORTER PERIOD AS MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), TERMINATE A DESIGNATED BORROWER’S STATUS AS SUCH, PROVIDED THAT
THERE ARE NO OUTSTANDING LOANS PAYABLE BY SUCH DESIGNATED BORROWER, OR OTHER
AMOUNTS PAYABLE BY SUCH DESIGNATED BORROWER ON ACCOUNT OF ANY LOANS MADE TO IT
AS OF THE EFFECTIVE DATE OF SUCH TERMINATION. THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY THE LENDERS OF ANY SUCH TERMINATION OF A DESIGNATED BORROWER’S
STATUS.

43


--------------------------------------------------------------------------------



2.16                        EXTENSION OF MATURITY DATE.


(A)                                  REQUESTS FOR EXTENSION.  THE COMPANY MAY,
BY NOTICE TO THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE LENDERS)
NOT EARLIER THAN 45 DAYS AND NOT LATER THAN 35 DAYS PRIOR TO EACH OF THE FIRST
TWO ANNIVERSARIES OF THE CLOSING DATE, REQUEST THAT EACH LENDER EXTEND SUCH
LENDER’S MATURITY DATE FOR AN ADDITIONAL ONE YEAR FROM THE MATURITY DATE THEN IN
EFFECT HEREUNDER (THE “EXISTING MATURITY DATE”).


(B)                                 LENDER ELECTIONS TO EXTEND.  EACH LENDER,
ACTING IN ITS SOLE AND INDIVIDUAL DISCRETION, SHALL, BY NOTICE TO THE
ADMINISTRATIVE AGENT GIVEN NOT EARLIER THAN 30 DAYS PRIOR TO THE EXISTING
MATURITY DATE AND NOT LATER THAN THE DATE (THE “NOTICE DATE”) THAT IS 20 DAYS
PRIOR TO THE EXISTING MATURITY DATE, ADVISE THE ADMINISTRATIVE AGENT WHETHER OR
NOT SUCH LENDER AGREES TO SUCH EXTENSION (AND EACH LENDER THAT DETERMINES NOT TO
SO EXTEND ITS MATURITY DATE (A “NON-EXTENDING LENDER”) SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH FACT PROMPTLY AFTER SUCH DETERMINATION (BUT IN ANY
EVENT NO LATER THAN THE NOTICE DATE) AND ANY LENDER THAT DOES NOT SO ADVISE THE
ADMINISTRATIVE AGENT ON OR BEFORE THE NOTICE DATE SHALL BE DEEMED TO BE A
NON-EXTENDING LENDER.  THE ELECTION OF ANY LENDER TO AGREE TO SUCH EXTENSION
SHALL NOT OBLIGATE ANY OTHER LENDER TO SO AGREE.


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY OF EACH LENDER’S DETERMINATION
UNDER THIS SECTION NO LATER THAN THE DATE 15 DAYS PRIOR TO THE EXISTING MATURITY
DATE (OR, IF SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT PRECEDING BUSINESS
DAY).


(D)                                 ADDITIONAL COMMITMENT LENDERS.  THE COMPANY
SHALL HAVE THE RIGHT ON OR BEFORE THE EXISTING MATURITY DATE TO REPLACE EACH
NON-EXTENDING LENDER WITH, AND ADD AS “LENDERS” UNDER THIS AGREEMENT IN PLACE
THEREOF, ONE OR MORE ELIGIBLE ASSIGNEES (EACH, AN “ADDITIONAL COMMITMENT
LENDER”) AS PROVIDED IN SECTION 10.13, EACH OF WHICH ADDITIONAL COMMITMENT
LENDERS SHALL HAVE ENTERED INTO AN ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
SUCH ADDITIONAL COMMITMENT LENDER SHALL, EFFECTIVE AS OF THE EXISTING MATURITY
DATE, UNDERTAKE A COMMITMENT (AND, IF ANY SUCH ADDITIONAL COMMITMENT LENDER IS
ALREADY A LENDER, ITS COMMITMENT SHALL BE IN ADDITION TO SUCH LENDER’S
COMMITMENT HEREUNDER ON SUCH DATE).


(E)                                  MINIMUM EXTENSION REQUIREMENT.  IF (AND
ONLY IF) THE TOTAL OF THE COMMITMENTS OF THE LENDERS THAT HAVE AGREED SO TO
EXTEND THEIR MATURITY DATE AND THE ADDITIONAL COMMITMENTS OF THE ADDITIONAL
COMMITMENT LENDERS SHALL BE MORE THAN 50% OF THE AGGREGATE AMOUNT OF THE
COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE EXISTING MATURITY DATE, THEN,
EFFECTIVE AS OF THE EXISTING MATURITY DATE, THE MATURITY DATE OF EACH EXTENDING
LENDER AND OF EACH ADDITIONAL COMMITMENT LENDER SHALL BE EXTENDED TO THE DATE
FALLING ONE YEAR AFTER THE EXISTING MATURITY DATE (EXCEPT THAT, IF SUCH DATE IS
NOT A BUSINESS DAY, SUCH MATURITY DATE AS SO EXTENDED SHALL BE THE NEXT
PRECEDING BUSINESS DAY) AND EACH ADDITIONAL COMMITMENT LENDER SHALL THEREUPON
BECOME A “LENDER” FOR ALL PURPOSES OF THIS AGREEMENT.


(F)                                    CONDITIONS TO EFFECTIVENESS OF
EXTENSIONS.  NOTWITHSTANDING THE FOREGOING, THE EXTENSION OF THE MATURITY DATE
PURSUANT TO THIS SECTION SHALL NOT BE EFFECTIVE WITH RESPECT TO ANY LENDER
UNLESS:

44


--------------------------------------------------------------------------------


(I)                                     NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH EXTENSION AND AFTER GIVING EFFECT THERETO;

(II)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
EXTENSION AND AFTER GIVING EFFECT THERETO, AS THOUGH MADE ON AND AS OF SUCH DATE
(OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN
MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE); AND

(III)                               ON THE MATURITY DATE OF EACH NON-EXTENDING
LENDER, THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON SUCH DATE
(AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE EXTENT
NECESSARY TO KEEP OUTSTANDING COMMITTED LOANS RATABLE WITH ANY REVISED
APPLICABLE PERCENTAGES OF THE RESPECTIVE LENDERS EFFECTIVE AS OF SUCH DATE.


(G)                                 CONFLICTING PROVISIONS.  THIS SECTION SHALL
SUPERSEDE ANY PROVISIONS IN SECTION 2.14 OR 10.01 TO THE CONTRARY.


2.17                        INCREASE IN COMMITMENTS.


(A)                                  REQUEST FOR INCREASE.  PROVIDED THERE
EXISTS NO DEFAULT, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY
NOTIFY THE LENDERS), THE COMPANY MAY FROM TIME TO TIME, REQUEST AN INCREASE IN
THE AGGREGATE COMMITMENTS BY AN AMOUNT (FOR ALL SUCH REQUESTS TOGETHER) NOT
EXCEEDING IN THE AGGREGATE $500,000,000; PROVIDED THAT (I) ANY SUCH REQUEST FOR
AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000, AND (II) THE COMPANY
MAY MAKE A MAXIMUM OF FIVE SUCH REQUESTS.  AT THE TIME OF SENDING SUCH NOTICE,
THE COMPANY (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE
TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO
EVENT BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO
THE LENDERS).


(B)                                 LENDER ELECTIONS TO INCREASE.  EACH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT
AGREES TO INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED
INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS COMMITMENT.


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND EACH
LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE
FULL AMOUNT OF A REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE SWING LINE LENDER (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD), THE COMPANY MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)                                 EFFECTIVE DATE AND ALLOCATIONS.  IF THE
AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.

45


--------------------------------------------------------------------------------



(E)                                  CONDITIONS TO EFFECTIVENESS OF INCREASE. 
AS A CONDITION PRECEDENT TO SUCH INCREASE, THE COMPANY SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE
EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE
OFFICER OF SUCH LOAN PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED
BY SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE
CASE OF THE COMPANY, CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH
INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE
DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.17, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01, AND (B) NO
DEFAULT EXISTS.  THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON
THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING COMMITTED LOANS
RATABLE WITH ANY REVISED APPLICABLE PERCENTAGES ARISING FROM ANY NONRATABLE
INCREASE IN THE COMMITMENTS UNDER THIS SECTION.


(F)                                    CONFLICTING PROVISIONS.  THIS
SECTION SHALL SUPERSEDE ANY PROVISIONS IN SECTIONS 2.14 OR 10.01 TO THE
CONTRARY.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01                        TAXES.


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE RESPECTIVE BORROWERS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT IF THE APPLICABLE BORROWER SHALL BE REQUIRED BY APPLICABLE LAW TO
DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER, AS THE CASE MAY
BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) SUCH BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)                                 PAYMENT OF OTHER TAXES BY THE BORROWERS. 
WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, EACH BORROWER SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


(C)                                  INDEMNIFICATION BY THE BORROWERS.  EACH
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, AND EACH LENDER, WITHIN 20
DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED

46


--------------------------------------------------------------------------------



TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT
OR LIABILITY DELIVERED TO A BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY ANY
BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(E)                                  STATUS OF LENDERS.  ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH A BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY
TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE COMPANY (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE COMPANY OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(I)                                     DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY,

(II)                                  DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI,

(III)                               IN THE CASE OF A FOREIGN LENDER CLAIMING THE
BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE
CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF THE APPLICABLE BORROWER WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION”
DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)                              ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS
A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED

47


--------------------------------------------------------------------------------


TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE COMPANY TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (A) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT
HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY ANY BORROWER OR WITH RESPECT TO WHICH ANY BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO SUCH BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT EACH BORROWER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT
PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR
SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


3.02                        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW
HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS
UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE

48


--------------------------------------------------------------------------------



LENDING OFFICE TO MAKE, MAINTAIN OR FUND EUROCURRENCY RATE LOANS (WHETHER
DENOMINATED IN DOLLARS OR AN ALTERNATIVE CURRENCY), OR TO DETERMINE OR CHARGE
INTEREST RATES BASED UPON THE EUROCURRENCY RATE, OR ANY GOVERNMENTAL AUTHORITY
HAS IMPOSED MATERIAL RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR
SELL, OR TO TAKE DEPOSITS OF, DOLLARS OR ANY ALTERNATIVE CURRENCY IN THE
APPLICABLE INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE
COMPANY THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE
OR CONTINUE EUROCURRENCY RATE LOANS IN THE AFFECTED CURRENCY OR CURRENCIES OR,
IN THE CASE OF EUROCURRENCY RATE COMMITTED LOANS IN DOLLARS, TO CONVERT BASE
RATE COMMITTED LOANS TO EUROCURRENCY RATE COMMITTED LOANS, SHALL BE SUSPENDED
UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE COMPANY THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT
OF SUCH NOTICE, THE BORROWERS SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE AND SUCH LOANS ARE
DENOMINATED IN DOLLARS, CONVERT ALL SUCH EUROCURRENCY RATE COMMITTED LOANS OF
SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY
RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE
TO MAINTAIN SUCH EUROCURRENCY RATE LOANS.  UPON ANY SUCH PREPAYMENT OR
CONVERSION, THE BORROWERS SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO
PREPAID OR CONVERTED.


3.03                        INABILITY TO DETERMINE RATES.  IF THE REQUIRED
LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A
EUROCURRENCY RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT
(A) DEPOSITS (WHETHER IN DOLLARS OR AN ALTERNATIVE CURRENCY) ARE NOT BEING
OFFERED TO BANKS IN THE APPLICABLE OFFSHORE INTERBANK MARKET FOR SUCH CURRENCY
FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EUROCURRENCY RATE LOAN,
(B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EUROCURRENCY
BASE RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED
EUROCURRENCY RATE COMMITTED LOAN (WHETHER DENOMINATED IN DOLLARS OR AN
ALTERNATIVE CURRENCY), OR (C) THE EUROCURRENCY BASE RATE FOR ANY REQUESTED
INTEREST PERIOD WITH RESPECT TO A PROPOSED EUROCURRENCY RATE COMMITTED LOAN DOES
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF FUNDING SUCH
EUROCURRENCY RATE COMMITTED LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE COMPANY AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS
TO MAKE OR MAINTAIN EUROCURRENCY RATE LOANS IN THE AFFECTED CURRENCY OR
CURRENCIES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON THE
INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH
NOTICE, THE COMPANY MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF,
CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS IN THE
AFFECTED CURRENCY OR CURRENCIES OR, FAILING THAT, WILL BE DEEMED TO HAVE
CONVERTED SUCH REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE
LOANS IN THE AMOUNT SPECIFIED THEREIN.


3.04                        INCREASED COSTS.


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL:

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT (A) ANY RESERVE REQUIREMENT
REFLECTED IN THE EUROCURRENCY RATE AND (B) THE REQUIREMENTS OF THE BANK OF
ENGLAND AND THE FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL BANK
REFLECTED IN THE MANDATORY COST, OTHER THAN AS SET FORTH BELOW);

49


--------------------------------------------------------------------------------


(II)                                  SUBJECT ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, OR ANY EUROCURRENCY RATE LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER);

(III)                               RESULT IN THE FAILURE OF THE MANDATORY COST,
AS CALCULATED HEREUNDER, TO REPRESENT THE COST TO ANY LENDER OF COMPLYING WITH
THE REQUIREMENTS OF THE BANK OF ENGLAND AND/OR THE FINANCIAL SERVICES AUTHORITY
OR THE EUROPEAN CENTRAL BANK IN RELATION TO ITS MAKING, FUNDING OR MAINTAINING
EUROCURRENCY RATE LOANS; OR

(IV)                              IMPOSE ON ANY LENDER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EUROCURRENCY RATE LOANS MADE BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender,
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF
SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS
MADE BY SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE COMPANY
WILL PAY (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO PAY) TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED
IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE COMPANY SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY (OR CAUSE THE
APPLICABLE DESIGNATED BORROWER TO PAY) SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION, PROVIDED THAT NO BORROWER SHALL BE REQUIRED TO COMPENSATE A
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED
COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE
THAT SUCH LENDER

50


--------------------------------------------------------------------------------



NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


3.05                        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE COMPANY SHALL
PROMPTLY COMPENSATE (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO COMPENSATE)
SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE
INCURRED BY IT AS A RESULT OF:


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


(B)                                 ANY FAILURE BY ANY BORROWER (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE
AMOUNT NOTIFIED BY THE COMPANY OR THE APPLICABLE DESIGNATED BORROWER;


(C)                                  ANY FAILURE BY ANY BORROWER TO MAKE PAYMENT
OF ANY LOAN (OR INTEREST DUE THEREON) DENOMINATED IN AN ALTERNATIVE CURRENCY ON
ITS SCHEDULED DUE DATE OR ANY PAYMENT THEREOF IN A DIFFERENT CURRENCY; OR


(D)                                 ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN
ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF
A REQUEST BY THE COMPANY PURSUANT TO SECTION 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Committed Loan was in fact so funded.


3.06                        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.04, OR ANY BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY
LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE

51


--------------------------------------------------------------------------------



JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR
REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04, AS THE CASE MAY BE, IN
THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS
APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  THE COMPANY HEREBY AGREES TO PAY (OR TO CAUSE THE APPLICABLE DESIGNATED
BORROWER TO PAY) ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)                                 REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 3.04, OR IF ANY BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, THE COMPANY MAY REPLACE SUCH
LENDER IN ACCORDANCE WITH SECTION 10.13.


3.07                        SURVIVAL.  ALL OF THE BORROWERS’ OBLIGATIONS UNDER
THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01                        CONDITIONS OF INITIAL CREDIT EXTENSION.  THE
OBLIGATION OF EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS
SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE
OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING
DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS:

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT
AND THE COMPANY GUARANTY, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE COMPANY;

(II)                                  NOTES EXECUTED BY THE BORROWERS IN FAVOR
OF EACH LENDER REQUESTING NOTES;

(III)                               SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OR OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN PARTY AS THE
ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY
OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH
LOAN PARTY IS A PARTY;

(IV)                              SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT THE COMPANY IS VALIDLY EXISTING, IN GOOD
STANDING AND QUALIFIED TO ENGAGE IN BUSINESS UNDER THE LAWS OF DELAWARE AND
CALIFORNIA;

52


--------------------------------------------------------------------------------


(V)                                 A FAVORABLE OPINION OF BINGHAM MCCUTCHEN
LLP, COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT K AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST;

(VI)                              A CERTIFICATE OF A RESPONSIBLE OFFICER OR OF
THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN PARTY EITHER (A) ATTACHING
COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND THE VALIDITY AGAINST
SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CONSENTS,
LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B) STATING THAT NO
SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

(VII)                           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OR
OF THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY CERTIFYING (A) THAT THE
CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED, AND
(B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

(VIII)                        A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE
LAST DAY OF THE FISCAL QUARTER OF THE COMPANY ENDED ON DECEMBER 1, 2006, SIGNED
BY A RESPONSIBLE OFFICER OF THE COMPANY; AND

(IX)                                SUCH OTHER ASSURANCES, CERTIFICATES,
DOCUMENTS, CONSENTS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE SWING LINE
LENDER OR THE REQUIRED LENDERS REASONABLY MAY REQUIRE.


(B)                                 ANY FEES REQUIRED TO BE PAID ON OR BEFORE
THE CLOSING DATE SHALL HAVE BEEN PAID.


(C)                                  UNLESS WAIVED BY THE ADMINISTRATIVE AGENT,
THE COMPANY SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO
THE ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE
ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE,
PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL
CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE COMPANY AND THE ADMINISTRATIVE AGENT).


(D)                                 THE CLOSING DATE SHALL HAVE OCCURRED ON OR
BEFORE MARCH 16, 2007.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION
OF EACH LENDER TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A COMMITTED
LOAN NOTICE REQUESTING ONLY A

53


--------------------------------------------------------------------------------



CONVERSION OF COMMITTED LOANS TO THE OTHER TYPE, OR A CONTINUATION OF
EUROCURRENCY RATE COMMITTED LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
(I) THE BORROWERS CONTAINED IN ARTICLE V AND (II) EACH LOAN PARTY CONTAINED IN
EACH OTHER LOAN DOCUMENT OR IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN
CONNECTION HEREWITH OR THEREWITH, (X) THAT IN EITHER CASE (I) OR (II) ARE
QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
CREDIT EXTENSION, AND (Y) THAT ARE NOT QUALIFIED BY MATERIALITY, SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION; EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A)
AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01.


(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR THE APPLICATION OF THE PROCEEDS THEREOF.


(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT
EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.


(D)                                 IF THE APPLICABLE BORROWER IS A DESIGNATED
BORROWER, THEN THE CONDITIONS OF SECTION 2.15 TO THE DESIGNATION OF SUCH
BORROWER AS A DESIGNATED BORROWER SHALL HAVE BEEN MET TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT.


(E)                                  IN THE CASE OF A CREDIT EXTENSION TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY, THERE SHALL NOT HAVE OCCURRED ANY CHANGE
IN NATIONAL OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR
CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS WHICH IN THE REASONABLE OPINION OF
THE ADMINISTRATIVE AGENT, THE REQUIRED LENDERS (IN THE CASE OF ANY LOANS TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY) WOULD MAKE IT IMPRACTICABLE FOR SUCH
CREDIT EXTENSION TO BE DENOMINATED IN THE RELEVANT ALTERNATIVE CURRENCY.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Company shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.19, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:


5.01                        EXISTENCE, QUALIFICATION AND POWER.  EACH LOAN PARTY
AND EACH SUBSIDIARY THEREOF (A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING
AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL
REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO
(I) OWN OR LEASE ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER
AND PERFORM ITS

54


--------------------------------------------------------------------------------



OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) IS DULY
QUALIFIED AND IS LICENSED AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (B)(I), OR (C), TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.02                        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH
PERSON IS PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER (I) ANY MATERIAL CONTRACTUAL OBLIGATION (OR, TO THE
COMPANY’S ACTUAL KNOWLEDGE, ANY OTHER CONTRACTUAL OBLIGATION) TO WHICH SUCH
PERSON IS A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR
ANY OF ITS SUBSIDIARIES OR (II) ANY MATERIAL ORDER, INJUNCTION, WRIT OR DECREE
OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW IF SUCH VIOLATION COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.03                        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO
APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR
ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EXCEPT FOR THOSE WHICH HAVE BEEN MADE OR OBTAINED AND ARE IN FULL
FORCE AND EFFECT AND EXCEPT FOR ANY FILING OF THIS AGREEMENT WITH THE SEC.


5.04                        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH
OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES,
AND EACH OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY
THAT IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY (I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


5.05                        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT; NO
INTERNAL CONTROL EVENT.


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND INDEBTEDNESS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED
THEREIN.  EXCEPT AS EXPRESSLY SET FORTH IN SUCH STATEMENTS, SCHEDULE 5.05 SETS
FORTH ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,

55


--------------------------------------------------------------------------------



DIRECT OR CONTINGENT, OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
DATE OF SUCH FINANCIAL STATEMENTS, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND INDEBTEDNESS.


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF
THE COMPANY AND ITS SUBSIDIARIES DATED SEPTEMBER 1, 2006, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF
CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.


(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(D)                                 TO THE ACTUAL KNOWLEDGE OF THE COMPANY, NO
INTERNAL CONTROL EVENT EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MISSTATEMENT IN ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION
DELIVERED OR TO BE DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF (I)
COVENANT COMPLIANCE CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS,
LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS.


5.06                        LITIGATION.  THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS, CLAIMS OR DISPUTES PENDING OR, TO THE ACTUAL KNOWLEDGE OF THE
COMPANY AFTER CONSULTATION WITH THE GENERAL COUNSEL OF THE COMPANY, THREATENED
OR CONTEMPLATED, AT LAW, IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL
AUTHORITY, BY OR AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY
OF THEIR PROPERTIES OR REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR (B) EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.06, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE
STATUS, OR FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, OF THE
MATTERS DESCRIBED ON SCHEDULE 5.06.


5.07                        NO DEFAULT.  NEITHER ANY LOAN PARTY NOR ANY
SUBSIDIARY THEREOF IS IN DEFAULT UNDER OR WITH RESPECT TO ANY CONTRACTUAL
OBLIGATION THAT COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


5.08                        OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE COMPANY
AND EACH SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE
ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES IS SUBJECT TO
NO LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.01.

56


--------------------------------------------------------------------------------



5.09                        ENVIRONMENTAL COMPLIANCE.  THE COMPANY AND ITS
SUBSIDIARIES CONDUCT IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF THE EFFECT
OF EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL LIABILITY OR
RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR RESPECTIVE
BUSINESSES, OPERATIONS AND PROPERTIES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, VIOLATED
ANY ENVIRONMENTAL LAWS OR HAVE OUTSTANDING AGAINST IT ANY CLAIMS ASSERTING
ENVIRONMENTAL LIABILITY WHERE SUCH VIOLATION OR CLAIMS COULD, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.10                        INSURANCE.  THE PROPERTIES OF THE COMPANY AND ITS
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES NOT AFFILIATES OF THE COMPANY (OTHER THAN AN ELIGIBLE CAPTIVE
INSURANCE SUBSIDIARY), IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY
SELF-INSURANCE COMPATIBLE WITH THE FOLLOWING STANDARDS), WITH SUCH DEDUCTIBLES
AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY
OR THE APPLICABLE SUBSIDIARY OPERATES.


5.11                        TAXES.  THE COMPANY AND ITS SUBSIDIARIES HAVE FILED
OR CAUSED TO BE FILED ALL FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND
REPORTS REQUIRED TO BE FILED (OR EXTENSIONS THEREFOR HAVE BEEN OBTAINED IN
ACCORDANCE WITH APPLICABLE LAW), AND HAVE PAID OR CAUSED TO BE PAID ALL FEDERAL,
STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES
LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR ASSETS OTHERWISE DUE
AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO PROPOSED TAX ASSESSMENT AGAINST
THE COMPANY OR ANY SUBSIDIARY THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.12                        ERISA COMPLIANCE.


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN
APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY THE IRS WITH
RESPECT THERETO AND, TO THE ACTUAL KNOWLEDGE OF THE COMPANY, NOTHING HAS
OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE
COMPANY AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)                                 THERE ARE NO PENDING OR, TO THE ACTUAL
KNOWLEDGE OF THE COMPANY, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY
ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(C)                                  (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA
EVENTS FOR WHICH LIABILITY COULD, IF ENFORCED IN ACCORDANCE WITH APPLICABLE LAW,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (II) NO

57


--------------------------------------------------------------------------------



PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER THE COMPANY NOR
ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS
DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER THE COMPANY
NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY
LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE COMPANY
NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTIONS 4069 OR 4212(C) OF ERISA.


5.13                        SUBSIDIARIES; EQUITY INTERESTS.  AS OF THE CLOSING
DATE, THE COMPANY HAS NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN
SCHEDULE 5.13, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES
HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND ARE OWNED BY A
LOAN PARTY IN THE AMOUNTS SPECIFIED ON SCHEDULE 5.13 FREE AND CLEAR OF ALL
LIENS. AS OF THE CLOSING DATE, THERE EXIST NO MATERIAL DOMESTIC SUBSIDIARIES
OTHER THAN AS LISTED ON SCHEDULE 1.01(S).


5.14                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)                                  NO BORROWER IS ENGAGED OR WILL ENGAGE,
PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING
OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB),
OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK. 
FOLLOWING THE APPLICATION OF THE PROCEEDS OF EACH BORROWING NOT MORE THAN 25% OF
THE VALUE OF THE ASSETS (EITHER OF THE APPLICABLE BORROWER ONLY OR OF THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS
OF SECTION 7.01 OR SECTION 7.04 OR SUBJECT TO ANY RESTRICTION CONTAINED IN ANY
AGREEMENT OR INSTRUMENT BETWEEN ANY BORROWER AND ANY LENDER OR ANY AFFILIATE OF
ANY LENDER RELATING TO INDEBTEDNESS AND WITHIN THE SCOPE OF SECTION 8.01(E) WILL
BE MARGIN STOCK.


(B)                                 NONE OF THE COMPANY, ANY PERSON CONTROLLING
THE COMPANY, OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


5.15                        DISCLOSURE.  THE COMPANY HAS DISCLOSED IN FILINGS
MADE IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS ALL AGREEMENTS, INSTRUMENTS
AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS
SUBJECT, AND ALL OTHER MATTERS OF WHICH IT HAS ACTUAL KNOWLEDGE, THAT, IN EACH
CASE INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  NO WRITTEN REPORT, FINANCIAL STATEMENT, CERTIFICATE
OR OTHER INFORMATION FURNISHED IN WRITING BY OR ON BEHALF OF ANY LOAN PARTY TO
THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THE
NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (IN EACH CASE, AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO
FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS,
THE COMPANY REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH
BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.

58


--------------------------------------------------------------------------------



5.16                        COMPLIANCE WITH LAWS.  EACH OF THE COMPANY AND EACH
SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO
ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.17                        TAXPAYER IDENTIFICATION NUMBER; OTHER IDENTIFYING
INFORMATION.  THE TRUE AND CORRECT U.S. TAXPAYER IDENTIFICATION NUMBER OF THE
COMPANY AND EACH DESIGNATED BORROWER THAT IS A DOMESTIC SUBSIDIARY AND A PARTY
HERETO ON THE CLOSING DATE IS SET FORTH ON SCHEDULE 10.02.  THE TRUE AND CORRECT
UNIQUE IDENTIFICATION NUMBER OF EACH DESIGNATED BORROWER THAT IS A FOREIGN
SUBSIDIARY AND A PARTY HERETO ON THE CLOSING DATE THAT HAS BEEN ISSUED BY ITS
JURISDICTION OF ORGANIZATION AND THE NAME OF SUCH JURISDICTION ARE SET FORTH ON
SCHEDULE 5.17.


5.18                        INTELLECTUAL PROPERTY; LICENSES, ETC.  THE COMPANY
AND ITS SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS, FRANCHISES,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES,
WITHOUT CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR THOSE FOR WHICH
THE FAILURE TO OWN OR POSSESS THE RIGHT TO USE COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO THE ACTUAL KNOWLEDGE OF THE COMPANY,
NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD, SUBSTANCE, PART
OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE EMPLOYED, BY THE
COMPANY OR ANY SUBSIDIARY INFRINGES UPON ANY RIGHTS HELD BY ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS
SPECIFICALLY DISCLOSED IN SCHEDULE 5.18, NO CLAIM OR LITIGATION REGARDING ANY OF
THE FOREGOING IS PENDING OR, TO THE ACTUAL KNOWLEDGE OF THE COMPANY, THREATENED,
WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


5.19                        REPRESENTATIONS AS TO FOREIGN OBLIGORS.  EACH OF THE
COMPANY AND EACH FOREIGN OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE
AGENT AND THE LENDERS THAT:


(A)                                  SUCH FOREIGN OBLIGOR IS SUBJECT TO CIVIL
AND COMMERCIAL LAWS WITH RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY AS TO SUCH FOREIGN
OBLIGOR, THE “APPLICABLE FOREIGN OBLIGOR DOCUMENTS”), AND THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH FOREIGN OBLIGOR OF THE APPLICABLE FOREIGN
OBLIGOR DOCUMENTS CONSTITUTE AND WILL CONSTITUTE PRIVATE AND COMMERCIAL ACTS AND
NOT PUBLIC OR GOVERNMENTAL ACTS.  NEITHER SUCH FOREIGN OBLIGOR NOR ANY OF ITS
PROPERTY HAS ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) UNDER THE LAWS OF THE
JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR IS ORGANIZED AND EXISTING IN RESPECT
OF ITS OBLIGATIONS UNDER THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS.


(B)                                 THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS ARE
IN PROPER LEGAL FORM UNDER THE LAWS OF THE JURISDICTION IN WHICH SUCH FOREIGN
OBLIGOR IS ORGANIZED AND EXISTING FOR THE ENFORCEMENT THEREOF AGAINST SUCH
FOREIGN OBLIGOR UNDER THE LAWS OF SUCH JURISDICTION, AND TO

59


--------------------------------------------------------------------------------



ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY, PRIORITY OR ADMISSIBILITY IN
EVIDENCE OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS.  IT IS NOT NECESSARY TO
ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY, PRIORITY OR ADMISSIBILITY IN
EVIDENCE OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS THAT THE APPLICABLE FOREIGN
OBLIGOR DOCUMENTS BE FILED, REGISTERED OR RECORDED WITH, OR EXECUTED OR
NOTARIZED BEFORE, ANY COURT OR OTHER AUTHORITY IN THE JURISDICTION IN WHICH SUCH
FOREIGN OBLIGOR IS ORGANIZED AND EXISTING OR THAT ANY REGISTRATION CHARGE OR
STAMP OR SIMILAR TAX BE PAID ON OR IN RESPECT OF THE APPLICABLE FOREIGN OBLIGOR
DOCUMENTS OR ANY OTHER DOCUMENT, EXCEPT FOR (I) ANY SUCH FILING, REGISTRATION,
RECORDING, EXECUTION OR NOTARIZATION AS HAS BEEN MADE OR IS NOT REQUIRED TO BE
MADE UNTIL THE APPLICABLE FOREIGN OBLIGOR DOCUMENT OR ANY OTHER DOCUMENT IS
SOUGHT TO BE ENFORCED AND (II) ANY CHARGE OR TAX AS HAS BEEN TIMELY PAID.


(C)                                  THERE IS NO TAX, LEVY, IMPOST, DUTY, FEE,
ASSESSMENT OR OTHER GOVERNMENTAL CHARGE, OR ANY DEDUCTION OR WITHHOLDING,
IMPOSED BY ANY GOVERNMENTAL AUTHORITY IN OR OF THE JURISDICTION IN WHICH SUCH
FOREIGN OBLIGOR IS ORGANIZED AND EXISTING EITHER (I) ON OR BY VIRTUE OF THE
EXECUTION OR DELIVERY OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS OR (II) ON ANY
PAYMENT TO BE MADE BY SUCH FOREIGN OBLIGOR PURSUANT TO THE APPLICABLE FOREIGN
OBLIGOR DOCUMENTS, EXCEPT AS HAS BEEN DISCLOSED TO THE ADMINISTRATIVE AGENT.


(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS EXECUTED BY SUCH FOREIGN OBLIGOR ARE,
UNDER APPLICABLE FOREIGN EXCHANGE CONTROL REGULATIONS OF THE JURISDICTION IN
WHICH SUCH FOREIGN OBLIGOR IS ORGANIZED AND EXISTING, NOT SUBJECT TO ANY
NOTIFICATION OR AUTHORIZATION EXCEPT (I) SUCH AS HAVE BEEN MADE OR OBTAINED OR
(II) SUCH AS CANNOT BE MADE OR OBTAINED UNTIL A LATER DATE (PROVIDED THAT ANY
NOTIFICATION OR AUTHORIZATION DESCRIBED IN CLAUSE (II) SHALL BE MADE OR OBTAINED
AS SOON AS IS REASONABLY PRACTICABLE).


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:


6.01                        FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS:


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED
STATEMENTS TO BE AUDITED AND ACCOMPANIED BY (I) A REPORT AND OPINION OF A
REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND APPLICABLE
SECURITIES LAWS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR

60


--------------------------------------------------------------------------------



EXCEPTION AS TO THE SCOPE OF SUCH AUDIT OR WITH RESPECT TO THE ABSENCE OF ANY
MATERIAL MISSTATEMENT AND (II) AN OPINION OF SUCH REGISTERED PUBLIC ACCOUNTING
FIRM INDEPENDENTLY ASSESSING THE COMPANY’S INTERNAL CONTROLS OVER FINANCIAL
REPORTING IN ACCORDANCE WITH ITEM 308 OF SEC REGULATION S-K, PCAOB AUDITING
STANDARD NO. 2, AND SECTION 404 OF SARBANES-OXLEY EXPRESSING A CONCLUSION THAT
CONTAINS NO STATEMENT THAT THERE IS A MATERIAL WEAKNESS IN SUCH INTERNAL
CONTROLS, EXCEPT FOR SUCH MATERIAL WEAKNESSES NOT REASONABLY EXPECTED TO RESULT
IN A MISSTATEMENT IN ANY FINANCIAL INFORMATION DELIVERED OR TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO COVENANT COMPLIANCE
CALCULATIONS, OR THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS; AND


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE COMPANY, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL QUARTER AND FOR THE PORTION OF THE COMPANY’S FISCAL YEAR THEN ENDED,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO
BE CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER
OR CONTROLLER OF THE COMPANY AS FAIRLY PRESENTING THE FINANCIAL CONDITION,
RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND
ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02                        CERTIFICATES; OTHER INFORMATION.


(A)                                  DELIVER TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

(I)                                     CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER, TREASURER OR CONTROLLER OF THE COMPANY, PROVIDED THAT ANY COMPLIANCE
CERTIFICATE DELIVERED PURSUANT TO SECTION 6.01(A) SHALL DISCLOSE THE EXISTENCE
OF ANY AND ALL MATERIAL DOMESTIC SUBSIDIARIES AS OF THE DATE OF SUCH FINANCIAL
STATEMENTS, TOGETHER WITH SUCH SUPPORTING INFORMATION IN RELATION THERETO AS THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUEST;

(II)                                  PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION SENT TO THE STOCKHOLDERS OF THE COMPANY, AND COPIES OF ALL ANNUAL,
REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE
COMPANY MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D)
OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO; AND

61


--------------------------------------------------------------------------------


(III)                               PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


(B)                                 DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT
TO SECTION 6.01(A) OR (B) OR SECTION 6.02(A)(II) (TO THE EXTENT ANY SUCH
DOCUMENTS ARE INCLUDED IN MATERIALS OTHERWISE FILED WITH THE SEC) MAY BE
DELIVERED ELECTRONICALLY AND IF SO DELIVERED, SHALL BE DEEMED TO HAVE BEEN
DELIVERED ON THE DATE (I) ON WHICH THE COMPANY POSTS SUCH DOCUMENTS, OR PROVIDES
A LINK THERETO ON THE COMPANY’S WEBSITE ON THE INTERNET AT THE WEBSITE ADDRESS
LISTED ON SCHEDULE 10.02; OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON THE
COMPANY’S BEHALF ON AN INTERNET OR INTRANET WEBSITE, IF ANY, TO WHICH EACH
LENDER AND THE ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL,
THIRD-PARTY WEBSITE OR WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT). 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, IN EVERY INSTANCE THE COMPANY SHALL
BE REQUIRED TO PROVIDE PAPER COPIES OF THE COMPLIANCE CERTIFICATES REQUIRED BY
SECTION 6.02(A)(I) TO THE ADMINISTRATIVE AGENT.  EXCEPT FOR SUCH COMPLIANCE
CERTIFICATES, THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO REQUEST THE
DELIVERY OR TO MAINTAIN COPIES OF THE DOCUMENTS REFERRED TO ABOVE, AND IN ANY
EVENT SHALL HAVE NO RESPONSIBILITY TO MONITOR COMPLIANCE BY THE COMPANY WITH ANY
SUCH REQUEST FOR DELIVERY, AND EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR
REQUESTING DELIVERY TO IT OR MAINTAINING ITS COPIES OF SUCH DOCUMENTS.


(C)                                  EACH BORROWER HEREBY ACKNOWLEDGES THAT (I)
THE ADMINISTRATIVE AGENT AND/OR THE ARRANGERS WILL MAKE AVAILABLE TO THE LENDERS
MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF SUCH BORROWER HEREUNDER
(COLLECTIVELY, “BORROWER MATERIALS”) BY POSTING THE BORROWER MATERIALS ON
INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM (THE “PLATFORM”) AND
(II) CERTAIN OF THE LENDERS (EACH, A “PUBLIC LENDER”) WHO MAY HAVE PERSONNEL WHO
DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO ANY
BORROWER OR ITS AFFILIATES, OR THE RESPECTIVE SECURITIES OF ANY OF THE
FOREGOING, AND WHO MAY BE ENGAGED IN INVESTMENT AND OTHER MARKET-RELATED
ACTIVITIES WITH RESPECT TO SUCH PERSON’S SECURITIES.  EACH BORROWER HEREBY
AGREES THAT (W) ALL BORROWER MATERIALS THAT ARE TO BE MADE AVAILABLE TO PUBLIC
LENDERS SHALL BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM,
SHALL MEAN THAT THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE
THEREOF; (X) BY MARKING BORROWER MATERIALS “PUBLIC,” THE BORROWERS SHALL BE
DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT, THE ARRANGERS AND THE
LENDERS TO TREAT SUCH BORROWER MATERIALS AS NOT CONTAINING ANY MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWERS OR THEIR RESPECTIVE
SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS
(PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH BORROWER MATERIALS CONSTITUTE
INFORMATION, THEY SHALL BE TREATED AS SET FORTH IN SECTION 10.07); (Y) ALL
BORROWER MATERIALS MARKED “PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A
PORTION OF THE PLATFORM DESIGNATED “PUBLIC INVESTOR;” AND (Z) THE ADMINISTRATIVE
AGENT AND THE ARRANGER SHALL BE ENTITLED TO TREAT ANY BORROWER MATERIALS THAT
ARE NOT MARKED “PUBLIC” AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE
PLATFORM NOT DESIGNATED “PUBLIC INVESTOR.”  NOTWITHSTANDING THE FOREGOING, NO
BORROWER SHALL BE UNDER ANY OBLIGATION TO MARK ANY BORROWER MATERIALS “PUBLIC.”

62


--------------------------------------------------------------------------------



6.03                        NOTICES.  PROMPTLY AFTER THE COMPANY OBTAINS ACTUAL
KNOWLEDGE THEREOF, NOTIFY THE ADMINISTRATIVE AGENT (WHICH IN TURN SHALL NOTIFY
EACH LENDER):


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT;


(B)                                 OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING
(I) BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION
OF THE COMPANY OR ANY SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION,
PROCEEDING OR SUSPENSION BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY
GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE COMPANY OR ANY
SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


(C)                                  OF THE OCCURRENCE OF ANY ERISA EVENT;


(D)                                 OF ANY CHANGE IN ACCOUNTING POLICIES OR
FINANCIAL REPORTING PRACTICES BY THE COMPANY OR ANY SUBSIDIARY THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL CHANGE IN THE COMPUTATION OF ANY
FINANCIAL RATIO SET FORTH HEREIN; PROVIDED THAT SUCH DISCLOSURE MAY BE MADE IN
CONJUNCTION WITH THE NEXT ENSUING COMPLIANCE CERTIFICATE DELIVERED HEREUNDER;


(E)                                  OF THE DETERMINATION BY THE REGISTERED
PUBLIC ACCOUNTING FIRM PROVIDING THE OPINION REQUIRED UNDER SECTION 6.01(A)(II)
(IN CONNECTION WITH ITS PREPARATION OF SUCH OPINION) OR THE COMPANY’S
DETERMINATION AT ANY TIME OF THE OCCURRENCE OR EXISTENCE OF ANY INTERNAL CONTROL
EVENT THAT HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MISSTATEMENT IN ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION DELIVERED OR
TO BE DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF (I) COVENANT
COMPLIANCE CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS, LIABILITIES,
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS; AND


(F)                                    OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF
THE COMMENCEMENT OF OR ANY CHANGE OR POSSIBLE CHANGE IN A DEBT RATING.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


6.04                        PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE
SAME SHALL BECOME DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES,
INCLUDING (A) ALL TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES UPON IT OR ITS PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE COMPANY OR SUCH
SUBSIDIARY; (B) ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN
UPON ITS PROPERTY; AND (C) ALL INDEBTEDNESS, AS AND WHEN DUE AND PAYABLE, BUT
SUBJECT TO ANY SUBORDINATION PROVISIONS CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING SUCH INDEBTEDNESS, UNLESS SUCH FAILURE TO PAY OR DISCHARGE SUCH
INDEBTEDNESS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

63


--------------------------------------------------------------------------------



6.05                        PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW
AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION
PERMITTED BY SECTION 7.03 OR 7.04; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN
ALL RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE
IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
(C) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND
SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


6.06                        MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE
AND PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE
OPERATION OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR EXCEPTED; (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND
REPLACEMENTS THEREOF EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) USE THE STANDARD OF CARE
TYPICAL IN THE INDUSTRY IN THE OPERATION AND MAINTENANCE OF ITS FACILITIES.


6.07                        MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE COMPANY (OTHER
THAN ELIGIBLE CAPTIVE INSURANCE SUBSIDIARIES), INSURANCE WITH RESPECT TO ITS
PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED
AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN
SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH
OTHER PERSONS.


6.08                        COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS
AND DECREES APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH
INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR
DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED; OR (B) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.09                        BOOKS AND RECORDS.  (A)  MAINTAIN PROPER BOOKS OF
RECORD AND ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH
GAAP CONSISTENTLY APPLIED SHALL BE MADE OF ALL MATERIAL FINANCIAL TRANSACTIONS
AND MATTERS INVOLVING THE ASSETS AND BUSINESS OF THE COMPANY OR SUCH SUBSIDIARY,
AS THE CASE MAY BE; AND (B) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN
MATERIAL CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY HAVING REGULATORY JURISDICTION OVER THE COMPANY OR SUCH SUBSIDIARY, AS
THE CASE MAY BE.


6.10                        INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF THE ADMINISTRATIVE AGENT (OR, IF THERE EXISTS AT SUCH
TIME NO ADMINISTRATIVE AGENT HEREUNDER, OF THE LENDERS) TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS
OFTEN AS MAY BE REASONABLY DEEMED NECESSARY TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT, UPON REASONABLE ADVANCE NOTICE TO THE COMPANY; PROVIDED, HOWEVER,
THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY LENDER (OR
ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY
OF

64


--------------------------------------------------------------------------------



THE FOREGOING AT THE EXPENSE OF THE COMPANY AT ANY TIME DURING NORMAL BUSINESS
HOURS AND WITHOUT ADVANCE NOTICE.


6.11                        USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT
EXTENSIONS FOR GENERAL CORPORATE PURPOSES NOT IN CONTRAVENTION OF ANY LAW OR OF
ANY LOAN DOCUMENT.


6.12                        APPROVALS AND AUTHORIZATIONS.  MAINTAIN ALL
AUTHORIZATIONS, CONSENTS, APPROVALS AND LICENSES FROM, EXEMPTIONS OF, AND
FILINGS AND REGISTRATIONS WITH, EACH GOVERNMENTAL AUTHORITY OF THE JURISDICTION
IN WHICH EACH FOREIGN OBLIGOR IS ORGANIZED AND EXISTING, AND ALL APPROVALS AND
CONSENTS OF EACH OTHER PERSON IN SUCH JURISDICTION, IN EACH CASE THAT ARE
REQUIRED IN CONNECTION WITH THE LOAN DOCUMENTS.


6.13                        ADDITIONAL GUARANTORS.  NOTIFY THE ADMINISTRATIVE
AGENT AT THE TIME THAT ANY PERSON BECOMES A MATERIAL DOMESTIC SUBSIDIARY, AND
PROMPTLY THEREAFTER (AND IN ANY EVENT WITHIN 30 DAYS), CAUSE SUCH PERSON TO
(A) BECOME A SUBSIDIARY GUARANTOR BY EXECUTING AND DELIVERING TO THE
ADMINISTRATIVE AGENT A COUNTERPART OF THE SUBSIDIARY GUARANTY OR SUCH OTHER
DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE FOR SUCH PURPOSE,
AND (B) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES REFERRED TO
IN CLAUSES (III) AND (IV) OF SECTION 4.01(A) AND FAVORABLE OPINIONS OF COUNSEL
TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN CLAUSE
(A)), ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, the Company shall not, nor shall it permit any Subsidiary
to, directly or indirectly:


7.01                        LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN THE FOLLOWING:


(A)                                  LIENS PURSUANT TO ANY LOAN DOCUMENT;


(B)                                 LIENS EXISTING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 7.01 AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE
PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED
THEREBY IS NOT INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.02(B), (III) THE
DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND
(IV) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS
PERMITTED BY SECTION 7.02(B);


(C)                                  LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


(D)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 45 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY

65


--------------------------------------------------------------------------------



CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON;


(E)                                  PLEDGES OR DEPOSITS IN THE ORDINARY COURSE
OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


(F)                                    DEPOSITS TO SECURE THE PERFORMANCE OF
BIDS, TRADE CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS), STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(G)                                 EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE
NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


(H)                                 LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


(I)                                     BANKER’S LIENS AND SIMILAR LIENS
(INCLUDING SET-OFF RIGHTS) IN RESPECT OF BANK DEPOSITS NOT ESTABLISHED FOR THE
PURPOSE OF SECURING INDEBTEDNESS;


(J)                                     LIENS ON ANY PROPERTY OR ASSETS
ACQUIRED, OR ON THE PROPERTY OR ASSETS OF ANY PERSONS ACQUIRED, BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES AFTER THE DATE OF THIS AGREEMENT NOT IN CONTRAVENTION
OF THE TERMS HEREOF, PROVIDED, THAT (A) SUCH LIENS EXIST AT THE TIME SUCH
PROPERTY OR ASSETS OR SUCH PERSONS ARE SO ACQUIRED AND (B) SUCH LIENS WERE NOT
CREATED IN CONTEMPLATION OF SUCH ACQUISITIONS;


(K)                                  LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES AND
IN CONNECTION WITH THE IMPORTATION OF GOODS IN THE ORDINARY COURSE OF THE
COMPANY’S AND ITS SUBSIDIARIES’ BUSINESSES;


(L)                                     LIENS SECURING INDEBTEDNESS PERMITTED
UNDER SECTION 7.02(C); PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER
ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE,
WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;


(M)                               THE LIEN ON THE COMPANY’S HEADQUARTERS
BUILDINGS PURSUANT TO THE EXISTING SYNTHETIC LEASES; AND


(N)                                 OTHER LIENS TO SECURE INDEBTEDNESS OTHER
THAN THAT DESCRIBED ABOVE IN THIS SECTION 7.01, PROVIDED THAT THE SUM, WITHOUT
DUPLICATION, OF (I) THE AGGREGATE AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH
LIENS PERMITTED BY THIS SUBSECTION (N) AND (II) THE AGGREGATE AMOUNT OF PRIORITY
DEBT PERMITTED TO BE OUTSTANDING UNDER SECTION 7.02(E), SHALL NOT AT ANY TIME
EXCEED AN AMOUNT EQUAL TO THE GREATER OF (X) $300,000,000 AND (Y) 10% OF
CONSOLIDATED TANGIBLE NET WORTH.

66


--------------------------------------------------------------------------------



7.02                        PRIORITY DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY PRIORITY DEBT, EXCEPT:


(A)                                  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(B)                                 PRIORITY DEBT OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS THEREOF; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL, AMENDMENT OR
EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE
AMOUNT PAID AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING;


(C)                                  INDEBTEDNESS IN RESPECT OF CAPITAL LEASES,
SYNTHETIC LEASE OBLIGATIONS, PURCHASE MONEY OBLIGATIONS AND OTHER OBLIGATIONS,
THE PROCEEDS OF WHICH ARE USED TO ACQUIRE OR CONSTRUCT FIXED OR CAPITAL ASSETS
OR IMPROVEMENTS WITH RESPECT THERETO (WITHIN THE LIMITATIONS SET FORTH IN
SECTION 7.01(L)) OR ANY REFINANCINGS, REFUNDINGS, RENEWALS, AMENDMENTS OR
EXTENSIONS THEREOF; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL, AMENDMENT OR
EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE
AMOUNT PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING;


(D)                                 INDEBTEDNESS SECURED BY LIENS PERMITTED BY
SECTION 7.01(J) (WITHIN THE LIMITATIONS SET FORTH IN SUCH SECTION) OR ANY
REFINANCINGS, REFUNDINGS, RENEWALS, AMENDMENTS OR EXTENSIONS THEREOF, PROVIDED
THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH
REFINANCING, REFUNDING, RENEWAL, AMENDMENT OR EXTENSION EXCEPT BY AN AMOUNT
EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND
EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING; AND


(E)                                  OTHER PRIORITY DEBT NOT DESCRIBED ABOVE IN
THIS SECTION 7.02, PROVIDED THAT THE SUM, WITHOUT DUPLICATION, OF (I) THE
AGGREGATE AMOUNT OF PRIORITY DEBT PERMITTED BY THIS SUBSECTION (E) AND (II) THE
AGGREGATE AMOUNT OF INDEBTEDNESS PERMITTED TO BE SECURED UNDER SECTION 7.01(N),
SHALL NOT AT ANY TIME EXCEED THE GREATER OF (X) $300,000,000 AND (Y) 10% OF
CONSOLIDATED TANGIBLE NET WORTH.


7.03                        FUNDAMENTAL CHANGES; ACQUISITIONS.


(A)                                  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE
WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG
AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM:

(I)                                     ANY SUBSIDIARY MAY MERGE WITH (I) THE
COMPANY, PROVIDED THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING PERSON,
OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY SUBSIDIARY
GUARANTOR IS MERGING WITH ANOTHER SUBSIDIARY, THE SUBSIDIARY GUARANTOR SHALL BE
THE CONTINUING OR SURVIVING PERSON;

(II)                                  ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION, DISSOLUTION OR
OTHERWISE) TO THE COMPANY OR TO ANOTHER SUBSIDIARY; PROVIDED THAT IF THE
TRANSFEROR IN SUCH A TRANSACTION IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE
MUST EITHER BE THE COMPANY OR A SUBSIDIARY GUARANTOR; AND

67


--------------------------------------------------------------------------------


(III)                               THE COMPANY MAY MERGE WITH ANY OTHER PERSON,
PROVIDED THE COMPANY IS THE SURVIVING CORPORATION.


(B)                                 ENTER INTO OR CONSUMMATE ANY ACQUISITIONS,
PROVIDED THAT THE COMPANY OR ITS SUBSIDIARIES MAY ENTER INTO OR CONSUMMATE
ACQUISITIONS IF (I) THE ACQUIRED ENTITY RELATED TO ANY SUCH ACQUISITION IS NOT
ENGAGED IN ANY MATERIAL LINE OF BUSINESS THAT IS NOT THE SAME AS OR REASONABLY
RELATED TO THOSE LINES OF BUSINESS CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES
ON THE DATE SUCH ACQUISITION IS CONSUMMATED; (II) THE COMPANY SHALL CAUSE ALL
ACQUIRED ENTITIES TO COMPLY WITH SECTION 6.13 (IF APPLICABLE); (III) NO DEFAULT
EXISTS OR WOULD RESULT FROM THE CONSUMMATION OF SUCH ACQUISITION; AND (IV) OTHER
THAN IN CONJUNCTION WITH AN EXEMPT ACQUISITION, THE COMPANY SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT, NO LATER THAN THE DATE THE NEXT ENSUING COMPLIANCE
CERTIFICATE IS REQUIRED TO BE DELIVERED HEREUNDER, SUCH FINANCIAL AND OTHER
INFORMATION REGARDING THE PERSON WHO IS BEING SO ACQUIRED, INCLUDING HISTORICAL
FINANCIAL STATEMENTS (NOT EXCEEDING THE PRECEDING FOUR FULL FISCAL QUARTER
PERIOD) AND A DESCRIPTION OF SUCH PERSON, AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.


7.04                        DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO
ANY AGREEMENT TO MAKE ANY DISPOSITION, EXCEPT:


(A)                                  DISPOSITIONS OF OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;


(B)                                 DISPOSITIONS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;


(C)                                  DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY
TO THE EXTENT THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE
PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY;


(D)                                 DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY
TO THE COMPANY OR TO A WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR
OF SUCH PROPERTY IS A SUBSIDIARY GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER
BE THE COMPANY OR A SUBSIDIARY GUARANTOR;


(E)                                  DISPOSITIONS PERMITTED BY SECTION 7.03;


(F)                                    NON-EXCLUSIVE LICENSES OF IP RIGHTS IN
THE ORDINARY COURSE OF BUSINESS AND SUBSTANTIALLY CONSISTENT WITH PAST PRACTICE
FOR TERMS NOT EXCEEDING FIVE YEARS;


(G)                                 DISPOSITIONS OF INVESTMENTS OTHER THAN
DISPOSITIONS PROHIBITED BY SECTION 7.03;


(H)                                 SALES OR ASSIGNMENTS OF DEFAULTED
RECEIVABLES TO A COLLECTION AGENCY IN THE ORDINARY COURSE OF BUSINESS; AND


(I)                                     OTHER DISPOSITIONS BY THE COMPANY AND
ITS SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.04, PROVIDED THAT
(I) NO DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF, OR WILL RESULT
AFTER GIVING EFFECT TO, ANY SUCH DISPOSITION AND (II) THE AGGREGATE BOOK VALUE
OF ALL SUCH DISPOSITIONS MADE DURING THE TERM OF THIS AGREEMENT DOES NOT
TOGETHER EXCEED THE GREATER OF (X) $300,000,000 AND (Y) 20% OF CONSOLIDATED
TANGIBLE NET WORTH DETERMINED AS OF

68


--------------------------------------------------------------------------------



THE LAST DAY OF THE MOST RECENT FISCAL YEAR FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN PROVIDED HEREUNDER;

provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value.


7.05                        RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO DO SO IF THERE EXISTS OR WOULD RESULT THEREFROM ANY DEFAULT;
EXCEPT AS FOLLOWS:


(A)                                  THE COMPANY OR ANY OF ITS SUBSIDIARIES MAY
PAY DIVIDENDS ON ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS PAYABLE SOLELY IN
SUCH PERSON’S OWN CAPITAL STOCK OR EQUITY INTERESTS;


(B)                                 THE COMPANY MAY PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE ACQUIRE FOR VALUE (TOGETHER, “REPURCHASE”) ITS EQUITY
INTERESTS ISSUED TO EMPLOYEES OF THE COMPANY OR ITS SUBSIDIARIES IN EXCHANGE
SOLELY FOR OTHER EQUITY INTERESTS OF THE COMPANY, PROVIDED SUCH REPURCHASE SHALL
OCCUR PURSUANT TO A CONTRACTUAL OBLIGATION ENTERED INTO BY THE COMPANY PRIOR TO
AND NOT IN ANTICIPATION OF ANY DEFAULT AND APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY;


(C)                                  ANY SUBSIDIARY OF THE COMPANY MAY PAY
DIVIDENDS TO OR REPURCHASE ITS EQUITY INTERESTS FROM THE COMPANY OR ANOTHER
WHOLLY-OWNED SUBSIDIARY;


(D)                                 ANY ADOBE VC PARTNERSHIP MAY MAKE ORDINARY
COURSE DISTRIBUTIONS TO ITS PARTNERS IN RATABLE FASHION, ACCORDING TO THEIR
RESPECTIVE INTERESTS; AND


(E)                                  THE COMPANY MAY REPURCHASE ITS EQUITY
INTERESTS FROM AN EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES (I) IN AN AMOUNT
EQUAL TO ANY TAXES PAYABLE BY SUCH EMPLOYEE UPON THE EXERCISE OF OPTIONS TO
PURCHASE EQUITY INTERESTS OF THE COMPANY APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY, OR (II) UPON TERMINATION OF SUCH EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY OR ITS SUBSIDIARIES; PROVIDED THE AGGREGATE CASH AMOUNT OF SUCH
REPURCHASE, TOGETHER WITH ALL OTHER CASH REPURCHASES BY THE COMPANY UNDER THIS
SUBSECTION (E), SHALL NOT EXCEED $20,000,000 IN THE AGGREGATE.


7.06                        CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY
MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
SUBSTANTIALLY RELATED OR INCIDENTAL THERETO, PROVIDED THE COMPANY MAY ESTABLISH
AND MAINTAIN AN ELIGIBLE CAPTIVE INSURANCE SUBSIDIARY.


7.07                        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY
TRANSACTION OF ANY KIND WITH ANY AFFILIATE OF THE COMPANY, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS, EXCEPT (A) FOR AGREEMENTS WITH OFFICERS AND
DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES FOR (X) INDEMNIFICATION OR
PARTICIPATION UNDER THE COMPANY’S EQUITY PLANS OR (Y) LOANS TO OR RETENTION OR
SEVERANCE AGREEMENTS WITH OFFICERS AND DIRECTORS OF THE COMPANY OR ITS
SUBSIDIARIES, EACH AS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY; (B) ON
FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO THE COMPANY OR SUCH
SUBSIDIARY AS WOULD BE OBTAINABLE BY THE COMPANY OR SUCH SUBSIDIARY AT THE TIME
IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE;
(C) LOANS TO AFFILIATES IN WHICH THE COMPANY OR ITS SUBSIDIARIES HAVE MADE
VENTURE

69


--------------------------------------------------------------------------------



CAPITAL INVESTMENTS, PROVIDED THE MATERIAL TERMS THEREOF ARE FAIR AND REASONABLE
AS COMPARED WITH OTHER, SIMILAR VENTURE CAPITAL INVESTMENTS; OR (D) IN
CONNECTION WITH THE PROVISION OF INSURANCE TO THE BORROWER AND ITS SUBSIDIARIES
BY AN ELIGIBLE CAPTIVE INSURANCE SUBSIDIARY AS CONTEMPLATED BY SECTION 6.07.


7.08                        BURDENSOME AGREEMENTS.  ENTER INTO ANY CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) THAT
(A) LIMITS THE ABILITY (I) OF ANY SUBSIDIARY TO MAKE RESTRICTED PAYMENTS TO THE
COMPANY OR ANY SUBSIDIARY GUARANTOR OR TO OTHERWISE TRANSFER PROPERTY TO THE
COMPANY OR ANY SUBSIDIARY GUARANTOR, (II) OF ANY SUBSIDIARY TO GUARANTEE THE
INDEBTEDNESS OF THE COMPANY OR (III) OF THE COMPANY OR ANY SUBSIDIARY TO CREATE,
INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY OF SUCH PERSON; PROVIDED,
HOWEVER, THAT THIS CLAUSE (III) SHALL NOT PROHIBIT ANY NEGATIVE PLEDGE INCURRED
OR PROVIDED IN FAVOR OF ANY HOLDER OF INDEBTEDNESS PERMITTED UNDER
SECTION 7.01(L) SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO THE
PROPERTY FINANCED BY OR THE SUBJECT OF SUCH INDEBTEDNESS; OR (B) REQUIRES THE
GRANT OF A LIEN TO SECURE AN OBLIGATION OF SUCH PERSON IF A LIEN IS GRANTED TO
SECURE ANOTHER OBLIGATION OF SUCH PERSON.


7.09                        USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT
EXTENSION, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY
OR ULTIMATELY, TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U OF THE FRB) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK (OTHER THAN PURCHASES OF MARGIN STOCK ISSUED
BY THE COMPANY AND IMMEDIATELY CANCELLED BY THE COMPANY UPON SUCH PURCHASE) OR
TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE.


7.10                        CONSOLIDATED LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED LEVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER (COMMENCING WITH
THE FISCAL QUARTER ENDED DECEMBER 1, 2006) TO BE GREATER THAN 3.00:1.00.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01                        EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:


(A)                                  NON-PAYMENT.  ANY BORROWER OR ANY OTHER
LOAN PARTY FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN, AND IN THE
CURRENCY REQUIRED HEREUNDER, ANY AMOUNT OF PRINCIPAL OF ANY LOAN, OR (II) WITHIN
THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN, OR ANY
FEE DUE HEREUNDER, OR (III) WITHIN FIVE BUSINESS DAYS AFTER THE SAME BECOMES
DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


(B)                                 SPECIFIC COVENANTS.  THE COMPANY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTION 6.01, 6.02(A), 6.03(A), 6.05, 6.10, 6.11 OR 6.13 OR ARTICLE VII; OR


(C)                                  OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN
SUBSECTION (A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS; OR

70


--------------------------------------------------------------------------------



(D)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF THE COMPANY OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN
DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL
BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


(E)                                  CROSS-DEFAULT.  (I) THE COMPANY OR ANY
SUBSIDIARY (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF
ANY INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER
EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE
IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY
SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP
CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT
AS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED)
AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE COMPANY OR SUCH
SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR


(F)                                    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR
OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY
SUCH PROCEEDING; OR


(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE
COMPANY OR ANY SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR
FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT
OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR

71


--------------------------------------------------------------------------------



(H)                                 JUDGMENTS.  THERE IS ENTERED AGAINST THE
COMPANY OR ANY SUBSIDIARY (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS OR ORDERS)
EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 10 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


(I)                                     ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE COMPANY UNDER TITLE IV OF
ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT
IN EXCESS OF THE THRESHOLD AMOUNT, OR (II) THE COMPANY OR ANY ERISA AFFILIATE
FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY
INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT; OR


(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL
FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER
THE VALIDITY OR ENFORCEABILITY OF ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT;
OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION
UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT; OR


(K)                                  CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE
OF CONTROL.


8.02                        REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:


(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS TO BE TERMINATED, WHEREUPON SUCH COMMITMENTS SHALL BE TERMINATED;


(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;
AND


(C)                                  EXERCISE ON BEHALF OF ITSELF AND THE
LENDERS ALL RIGHTS AND REMEDIES AVAILABLE TO IT OR THE LENDERS UNDER THE LOAN
DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable in
each case without further act of the Administrative Agent or any Lender.

72


--------------------------------------------------------------------------------



8.03                        APPLICATION OF FUNDS.  AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE AS SET FORTH IN THE PROVISO TO SECTION 8.02),
ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


ARTICLE IX.
ADMINISTRATIVE AGENT


9.01                        APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS
HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, AND THE LENDERS, AND NEITHER ANY BORROWER NOR ANY OTHER
LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH
PROVISIONS.


9.02                        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH

73


--------------------------------------------------------------------------------



THE BORROWERS OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON
WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO THE LENDERS.


9.03                        EXCULPATORY PROVISIONS.


(A)                                  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:

(I)                                     SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;

(II)                                  SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

(III)                               SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY OF THE
BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES THAT IS COMMUNICATED TO OR
OBTAINED BY THE PERSON SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.


(B)                                 THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE
FOR ANY ACTION TAKEN OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST
OF THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS
SHALL BE NECESSARY, OR AS THE ADMINISTRATIVE AGENT SHALL BELIEVE IN GOOD FAITH
SHALL BE NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTIONS 10.01 AND
8.02) OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. 
THE ADMINISTRATIVE AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF ANY DEFAULT
UNLESS AND UNTIL NOTICE DESCRIBING SUCH DEFAULT IS GIVEN TO THE ADMINISTRATIVE
AGENT BY THE COMPANY OR A LENDER.


(C)                                  THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER
DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR
THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS,
AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR THEREIN OR THE
OCCURRENCE OF ANY DEFAULT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT OR (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN
ARTICLE IV OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE,

74


--------------------------------------------------------------------------------



CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING (INCLUDING ANY
ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION)
BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR OTHERWISE
AUTHENTICATED BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT ALSO MAY RELY UPON
ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN
MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
THEREON.  IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING
OF A LOAN, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE TO THE CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF SUCH LOAN.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
COMPANY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


9.05                        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB AGENTS
APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH
SUB AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND
POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB AGENT AND TO THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB AGENT, AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT.


(A)                                  THE ADMINISTRATIVE AGENT MAY AT ANY TIME
GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS AND THE COMPANY.  UPON RECEIPT OF
ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, IN
CONSULTATION WITH THE COMPANY, TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK
WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN
OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED
BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN
THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE;
PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE
LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH
RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE
AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE
CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF
THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING ADMINISTRATIVE AGENT
SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME AS A SUCCESSOR
ADMINISTRATIVE AGENT IS APPOINTED) AND (2) ALL PAYMENTS, COMMUNICATIONS AND
DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE ADMINISTRATIVE AGENT
SHALL INSTEAD BE MADE BY OR TO EACH LENDER DIRECTLY, UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE
IN THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR
RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN

75


--------------------------------------------------------------------------------



DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS
SECTION).  THE FEES PAYABLE BY THE COMPANY TO A SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED
BETWEEN THE COMPANY AND SUCH SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS
OF THIS ARTICLE AND SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF
SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB AGENTS AND THEIR RESPECTIVE RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


(B)                                 ANY RESIGNATION BY BANK OF AMERICA AS
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION SHALL ALSO CONSTITUTE ITS
RESIGNATION AS SWING LINE LENDER.  UPON THE ACCEPTANCE OF A SUCCESSOR’S
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, (I) SUCH SUCCESSOR SHALL SUCCEED
TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF
THE RETIRING SWING LINE LENDER, AND (II) THE RETIRING SWING LINE LENDER SHALL BE
DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS.


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.  EACH LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR
RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF
THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING
OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


9.08                        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE BOOKRUNNERS, BOOK MANAGERS, DOCUMENTATION
AGENTS, SYNDICATION AGENTS, OR ARRANGERS LISTED ON THE COVER PAGE HEREOF SHALL
HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE
ADMINISTRATIVE AGENT OR A LENDER HEREUNDER.


9.09                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN
CASE OF THE PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE
AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER
THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON ANY BORROWER) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE,


(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND
(J), 2.10 AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

76


--------------------------------------------------------------------------------



(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


9.10                        GUARANTY MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE
THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY IF SUCH
PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER.  UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE REQUIRED
LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE
ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY PURSUANT TO
THIS SECTION 9.10.


ARTICLE X.
MISCELLANEOUS


10.01                 AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE COMPANY OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN
WRITING SIGNED BY THE REQUIRED LENDERS AND THE COMPANY OR THE APPLICABLE LOAN
PARTY, AS THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND
EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT, WAIVER OR CONSENT SHALL:


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN, OR (SUBJECT TO CLAUSE (III) OF THE
SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS

77


--------------------------------------------------------------------------------



PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE
CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION
OF “DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF ANY BORROWER TO PAY INTEREST AT
THE DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY
DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OR POTENTIAL EFFECT OF SUCH
AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR TO REDUCE ANY
FEE PAYABLE HEREUNDER;


(E)                                  CHANGE SECTION 2.14 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(F)                                    AMEND SECTION 1.06 OR THE DEFINITION OF
“ALTERNATIVE CURRENCY” WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(G)                                 CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


(H)                                 RELEASE THE COMPANY FROM THE COMPANY
GUARANTY OR ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE SUBSIDIARY GUARANTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, nor any principal amount owing to such Lender be reduced, without the
consent of such Lender.


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)                                     IF TO A BORROWER, THE ADMINISTRATIVE
AGENT OR THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02;
AND

78


--------------------------------------------------------------------------------


(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF
SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE
ADMINISTRATIVE AGENT OR THE COMPANY MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS
SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF
AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS NOT
SENT DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


(C)                                  THE PLATFORM.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL

79


--------------------------------------------------------------------------------



ANY AGENT PARTY HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER
PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)                                 CHANGE OF ADDRESS, ETC.  EACH OF THE
BORROWERS, THE ADMINISTRATIVE AGENT, AND THE SWING LINE LENDER MAY CHANGE ITS
ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE COMPANY, THE ADMINISTRATIVE AGENT AND THE SWING LINE
LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC
LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC
LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE INFORMATION” OR SIMILAR
DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE PLATFORM IN ORDER TO ENABLE
SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE WITH SUCH PUBLIC LENDER’S
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, TO MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE
AVAILABLE THROUGH THE “PUBLIC SIDE INFORMATION” PORTION OF THE PLATFORM AND THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER OR ITS
SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


(E)                                  RELIANCE BY ADMINISTRATIVE AGENT AND
LENDERS.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND
ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE
LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND
THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER.  ALL TELEPHONIC NOTICES TO
AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


10.03                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER
OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN
EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)                                  COSTS AND EXPENSES.  THE COMPANY SHALL PAY
(I) ALL REASONABLE OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,

80


--------------------------------------------------------------------------------



DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), AND (II) ALL OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT, ANY LENDER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR THE ADMINISTRATIVE AGENT OR ANY LENDER), AND SHALL PAY ALL FEES AND TIME
CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS MADE HEREUNDER,
INCLUDING ALL SUCH OUT OF POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS.


(B)                                 INDEMNIFICATION BY THE COMPANY.  THE COMPANY
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH
LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM,
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
COMPANY OR SUCH OTHER LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT THE COMPANY FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED
UNDER SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF), OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, BUT WITHOUT AFFECTING THE COMPANY’S OBLIGATION TO MAKE SUCH
PAYMENTS, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR
ANY SUCH SUB-AGENT), OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,

81


--------------------------------------------------------------------------------



PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN ITS CAPACITY AS
SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY. 
THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.13(D).


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY LOAN OR THE USE
OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY
SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)                                    SURVIVAL.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE SWING
LINE LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


10.05                 PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR
ON BEHALF OF ANY BORROWER IS MADE TO THE ADMINISTRATIVE AGENT OR ANY LENDER, OR
THE ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SETOFF, AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR
OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT, IN THE
APPLICABLE CURRENCY OF SUCH RECOVERY OR PAYMENT.  THE OBLIGATIONS OF THE LENDERS
UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT IN FULL OF
THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

82


--------------------------------------------------------------------------------



10.06                 SUCCESSORS AND ASSIGNS.


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER, AND NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT
(I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B)
OF THIS SECTION, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS
OF SUBSECTION (D) OF THIS SECTION, OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION
(AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE
NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN
SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                                     MINIMUM AMOUNTS.

(A)                              IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)                                IN ANY CASE NOT DESCRIBED IN SUBSECTION
(B)(I)(A) OF THIS SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR
THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT
THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH
OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, THE COMPANY OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT
ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM
MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ASSIGNEE (OR TO AN ASSIGNEE AND MEMBERS
OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF
DETERMINING WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

(II)                                  PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS

83


--------------------------------------------------------------------------------


UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED,
EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO THE SWING LINE LENDER’S RIGHTS
AND OBLIGATIONS IN RESPECT OF BID LOANS OR SWING LINE LOANS;

(III)                               REQUIRED CONSENTS.  NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION
(B)(I)(B) OF THIS SECTION AND, IN ADDITION:

(A)                              THE CONSENT OF THE COMPANY (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR
(2) SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND;

(B)                                THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AND AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

(C)                                THE CONSENT OF THE SWING LINE LENDER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY
ASSIGNMENT.

(IV)                              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE
AMOUNT OF $3,500; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS
SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE
OF ANY ASSIGNMENT.  THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

(V)                                 NO ASSIGNMENT TO COMPANY.  NO SUCH
ASSIGNMENT SHALL BE MADE TO THE COMPANY OR ANY OF THE COMPANY’S AFFILIATES OR
SUBSIDIARIES.

(VI)                              NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH
ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

(VII)                           NO ASSIGNMENT TO CERTAIN PERSONS.  NO SUCH
ASSIGNMENT SHALL BE MADE TO ANY PERSON THAT, THROUGH ITS LENDING OFFICES, IS NOT
CAPABLE OF LENDING THE APPLICABLE ALTERNATIVE CURRENCIES TO THE RELEVANT
BORROWERS (A) WITHOUT THE IMPOSITION OF ANY ADDITIONAL INDEMNIFIED TAXES OR
(B) WITHOUT VIOLATING APPLICABLE LAWS.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

84


--------------------------------------------------------------------------------


Upon request, each Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, ANY BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR
ANY OF THE COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN SWING LINE LOANS) OWING TO IT); PROVIDED THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.


(E)                                  LIMITATION UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE COMPANY
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND

85


--------------------------------------------------------------------------------



SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS
OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.


(H)                                 RESIGNATION AS SWING LINE LENDER AFTER
ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT
ANY TIME BANK OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO
SUBSECTION (B) ABOVE, BANK OF AMERICA MAY, UPON 30 DAYS’ NOTICE TO THE COMPANY,
RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS SWING LINE
LENDER, THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A
SUCCESSOR SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF
AMERICA AS SWING LINE LENDER.  IF BANK OF AMERICA RESIGNS AS SWING LINE LENDER,
IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER
WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE
DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE
BASE RATE COMMITTED LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE
LOANS PURSUANT TO SECTION 2.05(C).  UPON THE APPOINTMENT OF A SUCCESSOR SWING
LINE LENDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING SWING LINE LENDER.


10.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH
OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME

86


--------------------------------------------------------------------------------



AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO A BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH
INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER OR
ANY OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (A) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (B) it has developed compliance procedures
regarding the use of material non-public information and (C) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.


10.08                 RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES
IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY
TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
LENDER OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER
OR ANY OTHER LOAN PARTY AGAINST ANY AND ALL OF THE OBLIGATIONS OF SUCH BORROWER
OR SUCH LOAN PARTY NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
ALTHOUGH SUCH OBLIGATIONS OF SUCH BORROWER OR SUCH LOAN PARTY MAY BE CONTINGENT
OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE
BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE
RIGHTS OF EACH LENDER AND ITS RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH LENDER OR ITS RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AGREES TO NOTIFY
THE COMPANY AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND
APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SETOFF AND APPLICATION.


10.09                 INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID
UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT

87


--------------------------------------------------------------------------------



EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE COMPANY. 
IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE
ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT
PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE,
ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.


10.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


10.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL
REMAIN UNPAID OR UNSATISFIED.


10.12                 SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.13                 REPLACEMENT OF LENDERS.  IF (W) ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, (X) ANY BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, (Y) ANY LENDER IS A DEFAULTING LENDER, OR
(Z) ANY LENDER SHALL REFUSE TO CONSENT TO A WAIVER OR AMENDMENT TO, OR A
DEPARTURE FROM THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WHICH
REQUIRES THE CONSENT OF ALL LENDERS OR ALL LENDERS DIRECTLY AFFECTED THEREBY AND
THAT HAS BEEN CONSENTED TO BY THE REQUIRED LENDERS, THEN THE COMPANY MAY, AT ITS
SOLE EXPENSE AND EFFORT, UPON NOTICE TO

88


--------------------------------------------------------------------------------



SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN
ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


(A)                                  THE COMPANY SHALL HAVE PAID (OR CAUSED A
DESIGNATED SUBSIDIARY TO PAY) TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE
SPECIFIED IN SECTION 10.06(B);


(B)                                 SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE COMPANY OR APPLICABLE DESIGNATED SUBSIDIARY (IN THE CASE OF ALL
OTHER AMOUNTS);


(C)                                  IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS THEREAFTER; AND


(D)                                 SUCH ASSIGNMENT DOES NOT CONFLICT WITH
APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


10.14                 GOVERNING LAW; JURISDICTION; ETC.


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, NEW YOUR CITY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING

89


--------------------------------------------------------------------------------



ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(C)                                  WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16                 CALIFORNIA JUDICIAL REFERENCE.  IF ANY ACTION OR
PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA BY OR AGAINST ANY
PARTY HERETO IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (A) THE COURT SHALL, AND IS HEREBY
DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OR CIVIL
PROCEDURE SECTION 638 TO A REFEREE (WHO SHALL BE A SINGLE ACTIVE OR RETIRED
JUDGE) TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING
(WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT
AT THE OPTION OF ANY PARTY TO SUCH PROCEEDING, ANY SUCH ISSUES PERTAINING TO A
“PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT, AND (B) WITHOUT LIMITING THE
GENERALITY OF SECTION 10.04, AND SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION
10.04, THE COMPANY SHALL BE SOLELY RESPONSIBLE TO PAY ALL FEES AND EXPENSES OF
ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING.

90


--------------------------------------------------------------------------------



10.17                 NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION
WITH ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY, THE BORROWERS
ACKNOWLEDGE AND AGREE THAT (EXCEPT, WITH RESPECT TO CLAUSES (II) AND (III)
BELOW, AS EXPRESSLY SET FORTH IN ANY OTHER ENGAGEMENT AGREEMENT BETWEEN THE
BORROWERS AND/OR ANY OF ITS AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE
AGENT, OR ANY ARRANGER, ON THE OTHER HAND): (I) THE CREDIT FACILITY PROVIDED FOR
HEREUNDER AND ANY RELATED ARRANGING OR OTHER SERVICES IN CONNECTION THEREWITH
(INCLUDING IN CONNECTION WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF
OR OF ANY OTHER LOAN DOCUMENT) ARE AN ARM’S-LENGTH COMMERCIAL TRANSACTION
BETWEEN THE BORROWERS AND ITS AFFILIATES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND THE ARRANGERS, ON THE OTHER HAND, AND THE BORROWERS ARE
CAPABLE OF EVALUATING AND UNDERSTANDING AND UNDERSTAND AND ACCEPT THE TERMS,
RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR
THEREOF); (II) IN CONNECTION WITH THE PROCESS LEADING TO SUCH TRANSACTION, THE
ADMINISTRATIVE AGENT, AND THE ARRANGERS EACH ARE AND HAVE BEEN ACTING SOLELY AS
PRINCIPALS AND ARE NOT THE FINANCIAL ADVISOR, AGENT OR FIDUCIARY, FOR THE
BORROWERS OR ANY OF THEIR AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES OR
ANY OTHER PERSON; (III) NEITHER THE ADMINISTRATIVE AGENT, NOR ANY ARRANGER
ASSUMED OR WILL ASSUME AN ADVISORY, AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR
OF THE BORROWERS WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THE PROCESS LEADING THERETO, INCLUDING WITH RESPECT TO ANY AMENDMENT, WAIVER OR
OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE OF WHETHER
THE ADMINISTRATIVE AGENT OR THE ARRANGERS HAVE ADVISED OR ARE CURRENTLY ADVISING
THE BORROWERS OR ANY OF THEIR AFFILIATES ON OTHER MATTERS) AND NEITHER THE
ADMINISTRATIVE AGENT, NOR ANY ARRANGER HAS ANY OBLIGATION TO THE BORROWERS OR
ANY OF THEIR AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY
EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS; (IV) THE ADMINISTRATIVE AGENT AND THE ARRANGERS AND THEIR RESPECTIVE
AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE
INTERESTS THAT DIFFER FROM THOSE OF THE BORROWERS AND THEIR AFFILIATES, AND
NEITHER THE ADMINISTRATIVE AGENT, NOR ANY ARRANGER HAS ANY OBLIGATION TO
DISCLOSE ANY OF SUCH INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY OR FIDUCIARY
RELATIONSHIP; AND (V) THE ADMINISTRATIVE AGENT AND THE ARRANGERS HAVE NOT
PROVIDED AND WILL NOT PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT)
AND THE BORROWERS CONSULTED THEIR OWN LEGAL, ACCOUNTING, REGULATORY AND TAX
ADVISORS TO THE EXTENT THEY HAVE DEEMED APPROPRIATE.  THE BORROWERS HEREBY WAIVE
AND RELEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THAT THEY MAY
HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE ARRANGERS WITH RESPECT TO ANY
BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY.


10.18                 USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO
THE ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF EACH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER
OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY SUCH BORROWER IN
ACCORDANCE WITH THE ACT.


10.19                 TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE LOAN
DOCUMENTS.

91


--------------------------------------------------------------------------------



10.20                 JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR ANY
OTHER LOAN DOCUMENT IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
ADMINISTRATIVE AGENT COULD PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY
ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN.  THE
OBLIGATION OF EACH BORROWER IN RESPECT OF ANY SUCH SUM DUE FROM IT TO THE
ADMINISTRATIVE AGENT OR THE LENDERS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”)
OTHER THAN THAT IN WHICH SUCH SUM IS DENOMINATED IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS AGREEMENT (THE “AGREEMENT CURRENCY”), BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY,
THE ADMINISTRATIVE AGENT MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES
PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY.  IF THE AMOUNT OF
THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
ADMINISTRATIVE AGENT FROM ANY BORROWER IN THE AGREEMENT CURRENCY, SUCH BORROWER
AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO
INDEMNIFY THE ADMINISTRATIVE AGENT OR THE PERSON TO WHOM SUCH OBLIGATION WAS
OWING AGAINST SUCH LOSS.  IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED
IS GREATER THAN THE SUM ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT IN SUCH
CURRENCY, THE ADMINISTRATIVE AGENT AGREES TO RETURN THE AMOUNT OF ANY EXCESS TO
SUCH BORROWER (OR TO ANY OTHER PERSON WHO MAY BE ENTITLED THERETO UNDER
APPLICABLE LAW).

[Remainder of page intentionally left blank]

92


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Mark Garrett

 

 

 

 

 

 

Name:

Mark Garrett

 

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

and Chief Financial Officer

 

 

S-1


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

 

 

 

 

Name:

Robert Rittelmeyer

 

 

 

 

 

 

Title:

Vice President

 

 

S-2


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a
Lender and Swing Line Lender

 

 

 

 

 

By:

/s/ Kevin McMahon

 

 

 

 

 

 

Name:

Kevin McMahon

 

 

 

 

 

 

Title:

Senior Vice President

 

 

S-3


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
a Lender

 

 

 

 

 

By:

/s/ Anthony Galea

 

 

 

 

 

 

Name:

Anthony Galea

 

 

 

 

 

 

Title:

Vice President

 

 

S-4


--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ James W. Pierpont

 

 

 

 

 

 

Name:

James W. Pierpont

 

 

 

 

 

 

Title:

Corporate Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Gina Brusatori

 

 

 

 

 

 

Name:

Gina Brusatori

 

 

 

 

 

 

Title:

Managing Director

 

 

S-5


--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Joseph W. Linder

 

 

 

 

 

 

Name:

Joseph W. Linder

 

 

 

 

 

 

Title:

Vice President

 

 

S-6


--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY

 

 

 

 

 

By:

/s/ Harumi Kambara

 

 

 

 

 

 

Name:

Harumi Kambara

 

 

 

 

 

 

Title:

AVP

 

 

S-7


--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

 

 

By:

/s/ William Davidson

 

 

 

 

 

 

 

 

Name:

William Davidson

 

 

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mathew Harvey

 

 

 

 

 

 

 

 

 

 

Name:

Mathew Harvey

 

 

 

 

 

 

 

 

 

 

Title:

Managing Director

 

 

S-8


--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Steve T. Zuvich

 

 

 

 

 

 

Name:

Steve T. Zuvich

 

 

 

 

 

 

Title:

Vice President

 

 

S-9


--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Raed Y. Alfayoumi

 

 

 

 

 

 

Name:

Raed Y. Alfayoumi

 

 

 

 

 

 

Title:

Vice President

 

 

S-10


--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST
COMPANY

 

 

 

 

 

By:

/s/ John P. Brazzale

 

 

 

 

 

 

Name:

John P. Brazzale

 

 

 

 

 

 

Title:

Senior Vice President

 

 

S-11


--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Nigel Elvey

 

 

 

 

 

 

Name:

Nigel Elvey

 

 

 

 

 

 

Title:

Vice President

 

 

S-12


--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

By:

/s/ Leo E. Pagarigan

 

 

 

 

 

 

Name:

Leo E. Pagarigan

 

 

 

 

 

 

Title:

Joint General Manager

 

 

S-13


--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

 

 

 

Name:

Richard L. Tavrow

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irsa R. Otsa

 

 

 

 

 

 

Name:

Irsa R. Otsa

 

 

 

 

 

 

Title:

Associate Director

 

 

S-14


--------------------------------------------------------------------------------